Exhibit 10.2
CONFORMED COPY
 
Belk, Inc.
Belk Administration Company
Belk International, Inc.
Belk Stores Services, Inc.
Belk-Simpson Company, Greenville, South Carolina
The Belk Center, Inc..
Belk Accounts Receivable, LLC
Belk Stores of Virginia LLC
Belk Gift Card Company LLC
Belk Merchandising, LLC
Belk Texas Holdings LLC
Belk Department Stores LP
Belk Ecommerce LLC
Belk Stores of Mississippi LLC
$50,000,000 5.70% Senior Notes due November 23, 2020
 
Note Purchase Agreement
 
Dated as of November 23, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(not part of the Agreement)

      Section   Page
SECTION 1. Authorization of Notes
  2
Section 1.1 Description of Notes
  2
Section 1.2 Provisions Relating to the Notes
  2
SECTION 2. Sale and Purchase of Notes
  2
SECTION 3. Closing
  2
SECTION 4. Conditions to Closing
  3
Section 4.1 Representations and Warranties
  3
Section 4.2 Performance; No Default
  3
Section 4.3 Compliance Certificates
  3
Section 4.4 Opinions of Counsel
  3
Section 4.5 Purchase Permitted By Applicable Law, Etc
  3
Section 4.6 Sale of Other Notes
  4
Section 4.7 Payment of Documentation Fee
  4
Section 4.8 Private Placement Number
  4
Section 4.9 Changes in Corporate Structure
  4
Section 4.10 Funding Instructions
  4
Section 4.11 Proceedings and Documents
  4
SECTION 5. Representations and Warranties of the Obligors
  4
Section 5.1 Organization; Power and Authority
  4
Section 5.2 Authorization, Etc
  5
Section 5.3 Disclosure
  5
Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates
  5
Section 5.5 Financial Statements; Material Liabilities
  6
Section 5.6 Compliance with Laws, Other Instruments, Etc
  6
Section 5.7 Governmental Authorizations, Etc
  6
Section 5.8 Litigation; Observance of Agreements, Statutes and Orders
  7
Section 5.9 Taxes
  7
Section 5.10 Title to Property; Leases
  7
Section 5.11 Licenses, Permits, Etc
  8
Section 5.12 Compliance with ERISA
  8
Section 5.13 Private Offering by the Obligors
  9
Section 5.14 Use of Proceeds; Margin Regulations
  9
Section 5.15 Existing Debt; Future Liens
  9

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(not part of the Agreement)

      Section   Page
Section 5.16 Foreign Assets Control Regulations, Etc
  10
Section 5.17 Status under Certain Statutes
  11
Section 5.18 Environmental Matters
  11
Section 5.19 Employee Relations
  11
Section 5.20 Notes Rank Pari Passu
  12
Section 5.21 Solvency of the Obligors
  12
Section 5.22 Consideration
  12
SECTION 6. Representations of the Purchasers
  12
Section 6.1 Purchase for Investment
  12
Section 6.2 Accredited Investor
  12
Section 6.3 Source of Funds
  12
SECTION 7. Information as to the Obligors
  14
Section 7.1 Financial and Business Information
  14
Section 7.2 Officer’s Certificate
  17
Section 7.3 Visitation
  17
SECTION 8. Payment of the Notes
  18
Section 8.1 Required Prepayments
  18
Section 8.2 Optional Prepayments
  18
Section 8.3 Allocation of Partial Prepayments
  19
Section 8.4 Maturity; Surrender, Etc
  19
Section 8.5 Purchase of Notes
  19
Section 8.6 Make-Whole Amount
  19
SECTION 9. Affirmative Covenants
  21
Section 9.1 Compliance with Law
  21
Section 9.2 Insurance
  21
Section 9.3 Maintenance of Properties
  21
Section 9.4 Payment of Taxes and Claims
  22
Section 9.5 Corporate Existence, Etc
  22
Section 9.6 Designation of Subsidiaries
  22
Section 9.7 Notes to Rank Pari Passu
  22
Section 9.8 Books and Records
  23
Section 9.9 Additional Obligors; Release of Obligors
  23
SECTION 10. Negative Covenants
  24

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(not part of the Agreement)

      Section   Page
Section 10.1 Consolidated Debt to Consolidated Tangible Capitalization
  24
Section 10.2 Fixed Charge Coverage Ratio
  24
Section 10.3 Priority Debt
  24
Section 10.4 Limitation on Liens
  24
Section 10.5 Sales of Assets
  26
Section 10.6 Merger and Consolidation
  27
Section 10.7 Transactions with Affiliates
  28
Section 10.8 Terrorism Sanctions Regulations
  28
Section 10.9 Line of Business
  28
SECTION 11. Events of Default
  29
SECTION 12. Remedies on Default, Etc
  31
Section 12.1 Acceleration
  31
Section 12.2 Other Remedies
  31
Section 12.3 Rescission
  32
Section 12.4 No Waivers or Election of Remedies, Expenses, Etc
  32
SECTION 13. Registration; Exchange; Substitution of Notes
  32
Section 13.1 Registration of Notes
  32
Section 13.2 Transfer and Exchange of Notes
  33
Section 13.3 Replacement of Notes
  33
SECTION 14. Payments on Notes
  34
Section 14.1 Place of Payment
  34
Section 14.2 Home Office Payment
  34
SECTION 15. Expenses, Etc
  34
Section 15.1 Transaction Expenses
  34
Section 15.2 Survival
  35
SECTION 16. Survival of Representations and Warranties; Entire Agreement
  35
SECTION 17. Amendment and Waiver
  35
Section 17.1 Requirements
  35
Section 17.2 Solicitation of Holders of Notes
  35
Section 17.3 Binding Effect, Etc
  36
Section 17.4 Notes Held by the Obligors, Etc
  36
SECTION 18. Notices
  36
SECTION 19. Reproduction of Documents
  37

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(not part of the Agreement)

      Section   Page
SECTION 20. Confidential Information
  37
SECTION 21. Substitution of Purchaser
  38
SECTION 22. Miscellaneous
  39
Section 22.1 Successors and Assigns
  39
Section 22.2 Payments Due on Non-Business Days
  39
Section 22.3 Accounting Terms
  39
Section 22.4 Joint and Several Liability of Obligors
  39
Section 22.5 Severability
  40
Section 22.6 Construction
  40
Section 22.7 Counterparts
  40
Section 22.8 Governing Law
  41
Section 22.9 Jurisdiction and Process; Waiver of Jury Trial
  41

-iv-



--------------------------------------------------------------------------------



 



Attachments to Note Purchase Agreement:

         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 5.3
  —   Disclosure Materials
 
       
Schedule 5.4
  —   Subsidiaries of the Obligors, Ownership of Subsidiary Stock, Affiliates
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.15
  —   Existing Debt
 
       
Schedule 5.19
  —   Employee Relations
 
       
Schedule 10.4
  —   Existing Liens
 
       
Exhibit 1
  —   Form of Senior Notes due November 23, 2020
 
       
Exhibit 2
  —   Form of Joinder
 
       
Exhibit 4.4(a)
  —   Form of Opinion of Assistant General Counsel to the Obligors
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel to the Obligors

-i-



--------------------------------------------------------------------------------



 



Belk, Inc.
Belk Administration Company
Belk International, Inc.
Belk Stores Services, Inc.
Belk-Simpson Company, Greenville, South Carolina
The Belk Center, Inc.
Belk Accounts Receivable, LLC
Belk Stores of Virginia LLC
Belk Gift Card Company LLC
Belk Merchandising, LLC
Belk Texas Holdings LLC
Belk Department Stores LP
Belk Ecommerce LLC
Belk Stores of Mississippi LLC
2801 West Tyvola Road
Charlotte, North Carolina 28217
$50,000,000 5.70% Senior Notes due November 23, 2020
Dated as of
November 23, 2010
To the Purchasers listed in
    the attached Schedule A:
Ladies and Gentlemen:
     Belk, Inc., a Delaware corporation (the “Company”), Belk Administration
Company, a North Carolina corporation (“Administration”), Belk International,
Inc., a North Carolina corporation (“International”), Belk Stores Services,
Inc., a North Carolina corporation (“Stores Services”), Belk-Simpson Company,
Greenville, South Carolina, a South Carolina corporation (“Belk-Simpson”), The
Belk Center, Inc., a North Carolina corporation (“Belk Center”),, Belk Accounts
Receivable, LLC, a North Carolina limited liability company (“Belk Accounts”),
Belk Stores of Virginia LLC, a North Carolina limited liability company (“Belk
Virginia”), Belk Gift Card Company LLC, a North Carolina limited liability
company (“Belk Gift Card”), Belk Merchandising, LLC, a North Carolina limited
liability company (“Merchandising”), Belk Texas Holdings LLC, a North Carolina
limited liability company (“Belk Holdings”), Belk Department Stores LP, a North
Carolina limited partnership (“Belk Department Stores”), Belk Ecommerce LLC, a
North Carolina limited liability company (“Belk Ecommerce”), and Belk Stores of
Mississippi LLC, a Mississippi limited liability company (“Belk Mississippi”),
(the Company, Administration, International, Stores Services, Belk-Simpson, Belk
Center, Belk Accounts, Belk Virginia, Belk Gift Card, Merchandising, Belk
Holdings, Belk Department Stores, Belk Ecommerce and Belk Mississippi and each
other Person required to become an obligor hereunder pursuant to Section 9.9,
being

 



--------------------------------------------------------------------------------



 



sometimes hereinafter referred to individually as an “Obligor” and collectively
as the “Obligors”), jointly and severally, agree with the purchasers listed in
the attached Schedule A (the “Purchasers”) as follows:
SECTION 1. Authorization of Notes.
     Section 1.1 Description of Notes. The Obligors will authorize the issue and
sale of $50,000,000 aggregate principal amount of their 5.70% Senior Notes due
November 23, 2020 (the “Notes”). As used herein, the term “Notes” shall mean all
notes originally delivered pursuant to this Agreement and any such notes issued
in substitution therefor pursuant to Section 13. The Notes shall be
substantially in the forms set out in Exhibit 1, with such changes therefrom, if
any, as may be approved by the Purchasers and the Obligors. Certain capitalized
terms used in this Agreement are defined in Schedule B; references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.
     Section 1.2 Provisions Relating to the Notes. The Notes shall bear interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
principal thereof from the date of issuance at the rate of 5.70% per annum,
payable semiannually in arrears on the 23rd day of each of May and November in
each year commencing on May 23, 2011 and, to the extent permitted by law,
interest (so computed) on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid principal thereof and on any
overdue payment of Make-Whole Amount at the Default Rate, until such overdue
amounts shall have been paid or such Event of Default shall no longer exist.
SECTION 2. Sale and Purchase of Notes.
     Subject to the terms and conditions of this Agreement, the Obligors will
issue and sell to each Purchaser and each Purchaser will purchase from the
Obligors, at the closing provided for in Section 3, Notes in the principal
amount specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The obligations of each Purchaser
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or nonperformance of any obligation
by any other Purchaser hereunder.
SECTION 3. Closing.
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Prudential Capital Group, 1114 Avenue of the Americas,
New York, NY 10036 at 11:00 a.m., New York time, at a closing on November 23,
2010 or on such other Business Day thereafter as may be agreed upon by the
Obligors and the Purchasers (the “Closing Date”), but in no event later than
November 24, 2010. On the Closing Date, the Obligors will deliver to each
Purchaser the Notes to be purchased by such Purchaser in the form of a single
Note (or such greater number of Notes in denominations of at least $100,000 as
such Purchaser may request) dated the Closing Date and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Obligors or their order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Obligors. If, on the Closing Date, the Obligors
shall fail to tender such Notes

-2-



--------------------------------------------------------------------------------



 



to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to any Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
SECTION 4. Conditions to Closing.
     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser on the Closing Date is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or on the Closing Date, of the following
conditions:
     Section 4.1 Representations and Warranties. The representations and
warranties of the Obligors in this Agreement shall be correct when made and on
the Closing Date.
     Section 4.2 Performance; No Default. Each Obligor shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or on the Closing Date, and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither any Obligor nor any
Subsidiary shall have entered into any transaction since December 31, 2009 that
would have been prohibited by Section 10 hereof had such Section applied since
such date.
     Section 4.3 Compliance Certificates.
     (a) Officer’s Certificate. Each Obligor shall have delivered to such
Purchaser an Officer’s Certificate, dated the Closing Date, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificate. Each Obligor shall have delivered to such
Purchaser a certificate of its Secretary or an Assistant Secretary, dated the
Closing Date, certifying as to the resolutions attached thereto and other
corporate or other proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement.
     Section 4.4 Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from [Luther T. Moore], Esq., Assistant General Counsel of the
Obligors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or special counsel to the Purchasers may reasonably request and (b) from Moore
Van Allen, PLLC, special counsel for the Obligors, covering the matters set
forth in Exhibit 4.4(b) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or special counsel to the
Purchasers may reasonably request (and each Obligor hereby instructs its counsel
to deliver such opinion to the Purchasers).
     Section 4.5 Purchase Permitted By Applicable Law, Etc. On the Closing Date,
such Purchaser’s purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance

-3-



--------------------------------------------------------------------------------



 



companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation. If requested by such Purchaser,
such Purchaser shall have received from each Obligor an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.
     Section 4.6 Sale of Other Notes. On the Closing Date, the Obligors shall
sell to each other Purchaser and each other Purchaser shall purchase the Notes
to be purchased by it on the Closing Date as specified in Schedule A.
     Section 4.7 Payment of Documentation Fee. Without limiting the provisions
of Section 15.1, the Obligors shall have paid on or before the Closing Date, a
documentation fee in an amount not in excess of $7,000 to the account of the
Purchasers in the amounts and to the accounts set forth in Schedule A with
respect to such Purchaser.
     Section 4.8 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO of the NAIC)
shall have been obtained for the Notes.
     Section 4.9 Changes in Corporate Structure. No Obligor shall have changed
its jurisdiction of organization or been a party to any merger or consolidation
or shall have succeeded to all or any substantial part of the liabilities of any
other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
     Section 4.10 Funding Instructions. At least three Business Days prior to
the Closing Date, each Purchaser shall have received written instructions signed
by a Responsible Officer of the Company on letterhead of the Company directing
the manner of the payment of funds and setting forth (a) the name and address of
the transferee bank, (b) such transferee bank’s ABA number, (c) the account name
and number into which the purchase price for the Notes is to be deposited and
(d) the name and telephone number of the account representative responsible for
verifying receipt of such funds.
     Section 4.11 Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and special counsel to the Purchasers,
if any, and such Purchaser and special counsel to the Purchasers, if any, shall
have received all such counterpart originals or certified or other copies of
such documents as such Purchaser or such special counsel may reasonably request.
SECTION 5. Representations and Warranties of the Obligors.
     The Obligors, jointly and severally, represent and warrant to each
Purchaser that:
     Section 5.1 Organization; Power and Authority. Each Obligor is a
corporation, limited liability company or limited partnership, as applicable,
duly organized, validly existing

-4-



--------------------------------------------------------------------------------



 



and in good standing under the laws of its jurisdiction of organization, and is
duly qualified as a foreign corporation, foreign limited liability company or
foreign limited partnership, as applicable, and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Obligor has the corporate or other organizational
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and the Notes and to perform the
provisions hereof and thereof.
     Section 5.2 Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate or other organizational action on the part
of each Obligor, and this Agreement constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of each
Obligor enforceable against such Obligor in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 5.3 Disclosure. This Agreement, the documents, certificates or
other writings identified in Schedule 5.3 and the financial statements listed in
Schedule 5.5, in each case, delivered to the Purchasers prior to the date hereof
(this Agreement and such documents, certificates or other writings and such
financial statements being referred to, collectively, as the “Disclosure
Documents"), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in any material respect in light of the circumstances under which
they were made. Except as disclosed in the Disclosure Documents, since
January 30, 2010, there has been no change in the financial condition,
operations, business or properties of the Obligors or any Restricted Subsidiary
except changes that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Obligors that would reasonably be expected to have a Material Adverse Effect
that has not been set forth herein or in the Disclosure Documents.
     Section 5.4 Organization and Ownership of Shares of Subsidiaries;
Affiliates.
     (a) Schedule 5.4 contains (except as noted therein) complete and correct
lists (1) of each Obligor’s Restricted and Unrestricted Subsidiaries, showing,
as to each Subsidiary, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by each Obligor and each other
Subsidiary, (2) of each Obligor’s Affiliates, other than Subsidiaries and (3) of
each Obligor’s directors and senior officers.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by any Obligor
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by such Obligor or such Subsidiaries free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

-5-



--------------------------------------------------------------------------------



 



     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
     (d) No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
or similar law statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
any Obligor or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
     Section 5.5 Financial Statements; Material Liabilities. The Obligors have
delivered to each Purchaser copies of the consolidated financial statements of
the Company and its Subsidiaries listed on Schedule 5.5. All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.
     Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of this Agreement and the Notes will
not (a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Obligor or
any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which such Obligor or any of its Subsidiaries is
bound or by which such Obligor or any of its Subsidiaries or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to such Obligor or any of its Subsidiaries or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
such Obligor or any of its Subsidiaries.
     Section 5.7 Governmental Authorizations, Etc. Subject to compliance by the
Purchasers with the representations and warranties set forth in Section 6 and
the procedures set forth in Section 13, no consent, approval or authorization
of, or registration, filing or declaration

-6-



--------------------------------------------------------------------------------



 



with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Obligor of this Agreement or the Notes.
     Section 5.8 Litigation; Observance of Agreements, Statutes and Orders.
     (a) There are no actions, suits, investigations or proceedings pending or,
to the knowledge of any Obligor, threatened against or affecting any Obligor or
any Restricted Subsidiary or any property of any Obligor or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
     (b) Neither any Obligor nor any Restricted Subsidiary is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without limitation, Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     Section 5.9 Taxes. The Obligors and their Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not, individually or in the aggregate, Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which an Obligor or a Subsidiary, as
the case may be, has established adequate reserves in accordance with GAAP. No
Obligor knows of any basis for any other tax or assessment that would reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the Obligors and their Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate in accordance
with GAAP. The federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended February 2, 2008.
     Section 5.10 Title to Property; Leases. The Obligors and their Restricted
Subsidiaries have good title to their respective properties that, individually
or in the aggregate, are Material, including all such properties reflected in
the most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by any Obligor or any Restricted Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that,
individually or in the aggregate, are Material are valid and subsisting and are
in full force and effect in all material respects.

-7-



--------------------------------------------------------------------------------



 



     Section 5.11 Licenses, Permits, Etc.
     (a) The Obligors and their Restricted Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks, trade names and domain names or rights
thereto, that, individually or in the aggregate, are Material, without known
conflict with the rights of others.
     (b) To the best knowledge of each Obligor, no product of any Obligor or any
Restricted Subsidiary infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name, domain name or other right owned by any other Person the
effect of which would reasonably be expected to have a Material Adverse Effect.
     (c) To the best knowledge of each Obligor, there is no violation by any
Person of any right of any Obligor or any Restricted Subsidiary with respect to
any patent, copyright, proprietary software, service mark, trademark, trade
name, domain name or other right owned or used by any Obligor or any Restricted
Subsidiary the effect of which would reasonably be expected to have a Material
Adverse Effect.
     Section 5.12 Compliance with ERISA.
     (a) Each Obligor and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither any Obligor nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by any Obligor or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of any Obligor or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code or
Section 4068 of ERISA, other than such liabilities or Liens as would not be,
individually or in the aggregate, Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans subject to Section 412 of the Code, determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meanings specified in Section 3 of ERISA.
     (c) The Obligors and their ERISA Affiliates have not incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or

-8-



--------------------------------------------------------------------------------



 



4204 of ERISA in respect of Multiemployer Plans that, individually or in the
aggregate, are Material.
     (d) The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Obligors and their Subsidiaries is not Material.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Obligors to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
     Section 5.13 Private Offering by the Obligors. No Obligor nor anyone acting
on its behalf has offered the Notes or any similar securities for sale to, or
solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchasers and not
more than 10 other Institutional Investors of the type described in clause
(c) of the definition thereof, each of which has been offered the Notes in
connection with a private sale for investment. No Obligor nor anyone acting on
its behalf has taken any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.
     Section 5.14 Use of Proceeds; Margin Regulations. The Obligors will apply
the proceeds of the sale of the Notes to the prepayment of existing indebtedness
and for other general corporate purposes of the Obligors. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Obligors in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 10% of the value of the consolidated total assets of any
Obligor and its Subsidiaries and no Obligor has any present intention that
margin stock will constitute more than 10% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
     Section 5.15 Existing Debt; Future Liens.
     (a) Except as described therein, Schedule 5.15 sets forth, as of the date
hereof, (1) a complete and correct list of all outstanding Debt having a
principal balance in excess of $1,000,000 of the Obligors and their Restricted
Subsidiaries (including a

-9-



--------------------------------------------------------------------------------



 



description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any, and guaranty thereof, if any), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of such Debt of the Obligors or their
Restricted Subsidiaries and (2) the aggregate principal amount of all
outstanding Debt which individually has an outstanding principal balance of
$1,000,000 or less, since which date there has been no Material change in the
aggregate amount thereof. Neither any Obligor nor any Restricted Subsidiary is
in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Debt having a principal balance in excess of
$1,000,000 of any Obligor or any Restricted Subsidiary and no event or condition
exists with respect to any such Debt of any Obligor or any Restricted Subsidiary
that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Debt to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.
     (b) Except as disclosed in Schedule 5.15, neither any Obligor nor any
Restricted Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.4.
     (c) Neither any Obligor nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt having a
principal balance in excess of $1,000,000 of such Obligor or such Subsidiary,
any agreement relating thereto or any other agreement (including, but not
limited to, its charter or other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Debt of any
Obligor, except as specifically indicated in Schedule 5.15.
     Section 5.16 Foreign Assets Control Regulations, Etc.
     (a) Neither the sale of the Notes by the Obligors hereunder nor their use
of the proceeds thereof will violate the Trading with the Enemy Act, as amended,
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
     (b) Neither any Obligor nor any Subsidiary (1) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(2) to the best knowledge of the Obligors, engages in any dealings or
transactions with any such Person. Each Obligor and its Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, by any Obligor or any Subsidiary for any payments
to any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain

-10-



--------------------------------------------------------------------------------



 



or direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases
that such act applies to the Obligors.
     Section 5.17 Status under Certain Statutes. Neither any Obligor nor any
Restricted Subsidiary is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 1935, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.
     Section 5.18 Environmental Matters.
     (a) Neither any Obligor nor any Restricted Subsidiary has knowledge of any
liability or has received any notice of any liability, and no proceeding has
been instituted raising any liability against any Obligor or Restricted
Subsidiary or any of their respective real properties now or formerly owned,
leased or operated by any of them, or other assets, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as would not reasonably be expected to result in a Material Adverse Effect.
     (b) Neither any Obligor nor any Restricted Subsidiary has knowledge of any
facts which would give rise to any liability, public or private, for violation
of Environmental Laws or damage to the environment emanating from, occurring on
or in any way related to real properties now or formerly owned, leased or
operated by any of them or to other assets or their use, except, in each case,
such as would not reasonably be expected to result in a Material Adverse Effect.
     (c) Neither any Obligor nor any Restricted Subsidiary has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws and in each case in any manner that
would reasonably be expected to result in a Material Adverse Effect.
     (d) To the best knowledge of the Obligors, all buildings on all real
properties now owned, leased or operated by any Obligor or any Restricted
Subsidiary are in compliance with applicable Environmental Laws, except where
failure to comply would not reasonably be expected to result in a Material
Adverse Effect.
     Section 5.19 Employee Relations. Each Obligor and each of its Restricted
Subsidiaries has a stable work force in place and is not, as of the Closing
Date, party to any collective bargaining agreement nor has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 5.19. No Obligor knows of any pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Restricted Subsidiaries.
     Section 5.20 Notes Rank Pari Passu. Subject to applicable set off rights of
creditors’ generally, the Obligors have no reason to believe that the
obligations of each Obligor under this

-11-



--------------------------------------------------------------------------------



 



Agreement and the Notes do not rank pari passu in right of payment with all
other senior unsecured Debt (actual or contingent) of such Obligor, including,
without limitation, all senior unsecured Debt of such Obligor described in
Schedule 5.15.
     Section 5.21 Solvency of the Obligors. The Obligors, considered as a whole,
are solvent and have assets having a value both at fair valuation and at present
fair salable value greater than the amount required to pay their debts as they
become due and greater than the amount that will be required to pay their
probable liability on existing debts as they become due and matured. The
Obligors, taken as a whole, do not intend to incur, or believe or should have
believed that they will incur, debts beyond their ability to pay such debts as
they become due. The Obligors, taken as a whole, will not be rendered insolvent
by the execution, delivery and performance of their obligations under this
Agreement or the Notes. The Obligors, taken as a whole, do not intend to and
will not hinder, delay or defraud its creditors by or through the execution,
delivery or performance of their obligations under this Agreement or the Notes.
     Section 5.22 Consideration. Considered on a combined basis, there will be
provided to the Obligors a substantial economic benefit and adequate
consideration for the issuance and sale of the Notes and the execution and
delivery of this Agreement by reason of, among other reasons, the proceeds of
the Notes being used in the manner set forth in Section 5.14 and therefore will
enhance the business and operating position of each Obligor.
SECTION 6. Representations of the Purchasers.
     Section 6.1 Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or such pension or trust fund’s property shall
at all times be within such Purchaser’s or such pension or trust fund’s control.
Each Purchaser understands that the Notes have not been registered under the
Securities Act or any state securities laws and may be resold only if registered
pursuant to the provisions of the Securities Act or any state securities laws or
if an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Obligors are not required to register the Notes.
     Section 6.2 Accredited Investor. Each Purchaser severally represents that
it is an “accredited investor” (within the meaning of Rule 501(a) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”) and is a Qualified Institutional Buyer. Each
Purchaser further severally represents that such Purchaser has had the
opportunity to ask questions of the Obligors and has received answers concerning
the terms and conditions of the sale of the Notes.
     Section 6.3 Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

-12-



--------------------------------------------------------------------------------



 



     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (2) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Obligors in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in any Obligor and (1) the
identity of such QPAM and (2) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Obligors
in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in

-13-



--------------------------------------------------------------------------------



 



Section IV(d) of the INHAM Exemption) owns a 5% or more interest in any Obligor
and (1) the identity of such INHAM and (2) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Obligors
in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
SECTION 7. Information as to the Obligors.
     Section 7.1 Financial and Business Information. The Obligors shall deliver
to each holder of Notes that is an Institutional Investor:
     (a) Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), copies of:
     (1) an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and
     (2) unaudited consolidated statements of income, retained earnings and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of each Obligor as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a);
     (b) Annual Statements — within 105 days after the end of each fiscal year
of the Company, copies of:

-14-



--------------------------------------------------------------------------------



 



     (1) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
     (2) consolidated statements of income, retained earnings and cash flows of
the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
(United States), and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that delivery within the time period
specified above of copies of the Company’s Annual Report on Form 10-K for such
fiscal year (together with the Company’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the SEC, shall be deemed to
satisfy the requirements of this Section 7.1(b);
     (c) SEC and Other Reports — except for filings delivered pursuant to
Sections 7.1(a) and (b) above, promptly upon their becoming available one copy
of (1) each financial statement, notice or proxy statement sent by any Obligor
or any Subsidiary to its principal lending banks as a whole (excluding
information or notices sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally and (2)
each regular or periodic report, each registration statement (without exhibits
except as expressly requested by such holder), and each prospectus and all
amendments thereto filed by any Obligor or any Subsidiary with the SEC and of
all press releases and other statements made available generally by any Obligor
or any Subsidiary to the public concerning developments that are Material;
     (d) Notice of Default or Event of Default — promptly, and in any event
within 10 days after a Responsible Officer of any Obligor becomes aware of
(1) the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in paragraph (f) of Section 11, a
written notice specifying the nature and period of existence thereof and what
action the Obligors are taking or propose to take with respect thereto or (2)
the occurrence of a Change in Control (under and as defined in the Bank Credit
Agreement);
     (e) ERISA Matters — promptly, and in any event within 10 days after a
Responsible Officer of any Obligor becomes aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Obligors propose to take, or an ERISA Affiliate proposes to take, with respect
thereto:

-15-



--------------------------------------------------------------------------------



 



     (1) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date thereof;
or
     (2) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (3) any event, transaction or condition that could result in the incurrence
of any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the imposition of a penalty or excise tax under the provisions of
the Code relating to employee benefit plans, or the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, would reasonably be expected to have a Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation specifically directed to an
Obligor or a Subsidiary (as opposed to any entity generally) that would
reasonably be expected to have a Material Adverse Effect; and
     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any Subsidiary or relating to the ability
of the Obligors to perform their obligations hereunder or under the Notes as
from time to time may be reasonably requested by any such holder of Notes or
such information regarding the Obligors required to satisfy the requirements of
17 C.F.R. §230.144A, as amended from time to time, in connection with any
contemplated transfer of the Notes pursuant to Rule 144A of the Securities Act.
     Notwithstanding the foregoing, in the event that one or more Unrestricted
Subsidiaries of the Company shall either (i) own more than 10% of the
consolidated total assets of the Company and its Subsidiaries or (ii) account
for more than 10% of the consolidated gross revenues of the Company and its
Subsidiaries, in each case determined in accordance with GAAP, then, within the
respective periods provided in Sections 7.1(a) and (b) above, the Obligors shall
deliver to each holder of Notes that is an Institutional Investor, unaudited
financial statements of the character and for the dates and periods as in said
Sections 7.1(a) and (b) covering such group of Unrestricted Subsidiaries (on a
consolidated basis), together with a consolidating statement reflecting
eliminations or adjustments required in order to reconcile the financial
statements of

-16-



--------------------------------------------------------------------------------



 



such group of Unrestricted Subsidiaries to the consolidated financial statements
delivered pursuant to Sections 7.1(a) and (b).
     Section 7.2 Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate signed by a Senior Financial Officer of
each Obligor setting forth:
     (a) Covenant Compliance — the information (including detailed calculations
with respect to Sections 10.1 through 10.3, inclusive) required in order to
establish whether the Obligors were in compliance with the requirements of
Section 10.1 through Section 10.5, inclusive, during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and
     (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Obligors and
their Subsidiaries from the beginning of the quarterly or annual period covered
by the statements then being furnished to the date of the certificate and that
such review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Obligors shall have taken or propose to
take with respect thereto.
     Section 7.3 Visitation. Each Obligor shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to such Obligor, to
visit the principal executive office of such Obligor, to discuss the affairs,
finances and accounts of such Obligor and its Subsidiaries with such Obligor’s
officers, and (with the consent of such Obligor, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of such Obligor, which consent will not be unreasonably withheld) to visit the
other offices and properties of such Obligor and each Restricted Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Obligors, to visit and inspect any of the offices or properties of such
Obligor or any Restricted Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision such Obligor authorizes said accountants to discuss the affairs,
finances and accounts of such Obligor and its Restricted Subsidiaries), all at
such times and as often as may be requested.

-17-



--------------------------------------------------------------------------------



 



SECTION 8. Payment of the Notes.
     Section 8.1 Required Prepayments. The Notes shall not be subject to any
required prepayments and the entire unpaid principal amount of the Notes shall
become due and payable on November 23, 2020.
     Section 8.2 Optional Prepayments.
     (a) Optional Prepayments of Notes. During any period when no Default or
Event of Default exists or would be caused by an optional prepayment of Notes,
the Obligors may, at their option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than $1,000,000 in the case of a partial prepayment (or such lesser amount as
shall be required to effect a partial prepayment resulting from a prepayment
pursuant to Section 10.5), at 100% of the principal amount so prepaid, plus
accrued and unpaid interest, plus the Make-Whole Amount, if any, determined for
the prepayment date with respect to such principal amount.
     (b) Optional Prepayment following Default. During any period when a Default
or Event of Default exists or would be caused by an optional prepayment of
Notes, the Obligors may, at their option, upon notice as provided below, prepay
at any time all, or from time to time any part of, the Notes, in an amount not
less than $1,000,000 in the case of a partial prepayment (or such lesser amount
as shall be required to effect a partial prepayment resulting from a prepayment
pursuant to Section 10.5), at 100% of the principal amount so prepaid, plus
accrued and unpaid interest, plus, the Make-Whole Amount, if any, in each case,
determined for the prepayment date with respect to such principal amount. In no
event shall the rights of the Company under this Section 8.2(b) extend the date
payment is due in respect of any Notes that have become due and payable pursuant
to Section 12.1. Acceptance of a prepayment of Notes pursuant to this
Section 8.2(b) shall not constitute a waiver of any Default or Event of Default.
     (c) Notice of Optional Prepayments. The Obligors will give each holder of
Notes to be prepaid pursuant to this Section 8.2 (with a copy to each other
holder of Notes) written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate signed by a Senior Financial Officer of each
Obligor as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Obligors shall deliver to each holder of Notes a
certificate signed by a Senior Financial Officer of each Obligor specifying the
calculation of each such Make-Whole Amount as of the specified prepayment date.

-18-



--------------------------------------------------------------------------------



 



     Section 8.3 Allocation of Partial Prepayments. In the case of any partial
prepayment of the Notes pursuant to the provisions of Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment. Each
purchase made pursuant to Section 8.5 shall be applied only to the Notes of the
holders who are participating in such purchase.
     Section 8.4 Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Obligors shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Obligors and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
     Section 8.5 Purchase of Notes. The Obligors will not, and will not permit
any Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by one or more Obligors or an Affiliate pro rata to each holder of Notes at the
time outstanding upon the same terms and conditions. Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer and shall remain open for at least 20
Business Days. If the holders of more than 50% of the outstanding principal
amount of the Notes for which an offer has been made pursuant to this
Section 8.5 accept such offer, the Obligors shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by such holders
of Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 10 Business Days from its receipt of such
notice to accept such offer. The Obligors will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
     Section 8.6 Make-Whole Amount. The term “Make-Whole Amount” shall mean with
respect to any Note an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note, minus the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:
     “Called Principal” shall mean, with respect to the Called Principal of any
Note, the principal of such Note that is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

-19-



--------------------------------------------------------------------------------



 



     “Discounted Value” shall mean, with respect to the Called Principal of any
Note, the amount obtained by discounting all Remaining Scheduled Payments from
their respective scheduled due dates to the Settlement Date with respect to such
Called Principal, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Note is payable) equal to the Reinvestment Yield.
     “Reinvestment Yield” shall mean, with respect to the Called Principal of
any Note, 0.50% plus the yield to maturity calculated by using (a) the yields
reported, as of 10:00 a.m. (New York, New York time) on the second Business Day
preceding the Settlement Date on screen “PX-1” on the Bloomberg Financial Market
Service (“Bloomberg”) (or such other information service as may replace
Bloomberg) for actively traded U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date or (b) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable, the Treasury Constant Maturity
Series Yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date, in Federal
Reserve Statistical Release H. 15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. In either case, the yield will be determined, if necessary, by
(1) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (2) interpolating linearly on a
straight line basis between (i) the actively traded U.S. Treasury security with
the maturity closest to and greater than the Remaining Average Life and (ii) the
actively traded U.S. Treasury security with the maturity closest to and less
than the Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the Notes.
     “Remaining Average Life” shall mean, with respect to the Called Principal
of any Note, the number of years (calculated to the nearest one-twelfth year)
obtained by dividing (a) such Called Principal into (b) the sum of the products
obtained by multiplying (1) the principal component of each Remaining Scheduled
Payment by (2) the number of years (calculated to the nearest one-twelfth year)
that will elapse between the Settlement Date and the scheduled due date of such
Remaining Scheduled Payment.
     “Remaining Scheduled Payments” shall mean, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date if no payment of such Called
Principal were made prior to its scheduled due date, provided that if such
Settlement Date is not a date on which interest payments are due to be made
under the terms of such Note, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.

-20-



--------------------------------------------------------------------------------



 



     “Settlement Date” shall mean, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
SECTION 9. Affirmative Covenants.
     The Obligors, jointly and severally, covenant that so long as any of the
Notes are outstanding:
     Section 9.1 Compliance with Law. Without limiting Section 10.8, each
Obligor will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.2 Insurance. Each Obligor will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities engaged in the same or a similar business and similarly situated.
     Section 9.3 Maintenance of Properties. Each Obligor will, and will cause
each Restricted Subsidiary to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent any Obligor or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and such Obligor or
such Restricted Subsidiary, as applicable, has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 9.4 Payment of Taxes and Claims. Each Obligor will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes, assessments, governmental charges or levies have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of any Obligor or any Subsidiary not permitted by Section 10.4, provided
that neither any Obligor nor any Subsidiary need pay any such tax, assessment,
governmental charge, levy or claim if (a) the

-21-



--------------------------------------------------------------------------------



 



amount, applicability or validity thereof is contested by such Obligor or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
such Obligor or such Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of such Obligor or such Subsidiary or (b) the
non-filing of all such tax returns or the nonpayment of all such taxes,
assessments, governmental charges, levies and claims, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
     Section 9.5 Corporate Existence, Etc. Subject to Section 10.6, each Obligor
will at all times preserve and keep in full force and effect its corporate or
other organizational existence. Subject to Sections 10.5 and 10.6, the Obligors
will at all times preserve and keep in full force and effect the legal existence
of each of the Restricted Subsidiaries (unless merged into the Company or
another Obligor) and all rights and franchises of each Obligor and their
Restricted Subsidiaries unless, in the good faith judgment of the Obligors, the
termination of or failure to preserve and keep in full force and effect such
legal existence, right or franchise would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     Section 9.6 Designation of Subsidiaries. The Obligors may from time to time
cause any Obligor (other than the Company) or any Restricted Subsidiary to be
designated as an Unrestricted Subsidiary or any Unrestricted Subsidiary to be
designated as a Restricted Subsidiary; provided, however, that at the time of
such designation and immediately after giving effect thereto, (a) no Default or
Event of Default would exist under the terms of this Agreement and (b) the
Obligors and their Subsidiaries or Restricted Subsidiaries, as the case may be,
would be in compliance with all of the covenants set forth in this Section 9 and
Section 10 if tested on the date of such action and provided, further, that once
a Subsidiary has been designated an Unrestricted Subsidiary or a Restricted
Subsidiary pursuant to this Section 9.6, it shall not thereafter be redesignated
as a Restricted Subsidiary or an Unrestricted Subsidiary on more than one
occasion. Within 10 days following any designation described above, the Obligors
will deliver to each holder of Notes a notice of such designation accompanied by
a certificate signed by a Senior Financial Officer of each Obligor certifying
compliance with all requirements of this Section 9.6 and setting forth all
information required in order to establish such compliance.
     Section 9.7 Notes to Rank Pari Passu. Other than on account of actions, if
any, taken by any holder or holders of Notes, each Obligor shall cause the Notes
and all other obligations of such Obligor under this Agreement at all times to
be direct and senior unsecured obligations of such Obligor ranking pari passu as
against the assets of such Obligor with all other present and future unsecured
Debt (actual or contingent) of such Obligor which is not expressed to be
subordinate or junior in rank to any other unsecured Debt of such Obligor.
     Section 9.8 Books and Records. Each Obligor will, and will cause each
Restricted Subsidiary to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Obligor or such
Restricted Subsidiary, as the case may be.
     Section 9.9 Additional Obligors; Release of Obligors.
     (a) The Obligors will cause any Subsidiary which becomes a co-obligor or
guarantor in respect of Debt under the Bank Credit Agreement, the 2005 Note
Agreement

-22-



--------------------------------------------------------------------------------



 



or the 2007 Note Agreement to become a party to this Agreement and deliver to
each of the holders of the Notes (concurrently with becoming a co-obligor or
guarantor in respect of the Bank Credit Agreement, the 2005 Note Agreement or
the 2007 Note Agreement, as applicable) the following items:
     (1) a joinder to this Agreement in the form attached hereto as Exhibit 2
pursuant to which such Subsidiary becomes an Obligor hereunder and under the
Notes (the “Joinder”);
     (2) a certificate signed by a Responsible Officer of such Subsidiary making
representations and warranties to the effect of those contained in Section 5
(other than those contained in (i) Sections 5.3, 5.5, 5.13 and 5.14 and (ii) any
other section so long as such Subsidiary shall have set forth in such
certificate the basis for not making such representation and warranty), with
respect to such Subsidiary, this Agreement and the Notes, as applicable;
provided that in the event such Subsidiary is not able to make the
representations and warranties contained in Section 5.6 or Section 5.7, the
Obligors shall give written notice thereof to each holder of Notes at least 10
Business Days prior to the execution and delivery of the Joinder; and
     (3) an opinion of counsel (who may be in-house counsel for the Obligors)
addressed to each of the holders of Notes satisfactory to the Required Holders,
to the effect that the Joinder entered into by such Subsidiary has been duly
authorized, executed and delivered and that this Agreement and the Notes
constitute the legal, valid and binding contracts and agreements of such
Subsidiary enforceable against such Subsidiary in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
     (b) If at any time, pursuant to the terms and conditions of the Bank Credit
Agreement, the 2005 Note Agreement and the 2007 Note Agreement, any Obligor
(other than the Company) is no longer obligated as a co-obligor and/or a
guarantor under the Bank Credit Agreement, the 2005 Note Agreement and the 2007
Note Agreement, and the Company shall have delivered to each holder of Notes an
Officer’s Certificate from the Company certifying that (1) such Obligor is not
obligated as a co-obligor and/or a guarantor under the Bank Credit Agreement,
the 2005 Note Agreement and the 2007 Note Agreement and (2) immediately
preceding the release of such Obligor from this Agreement and the Notes and
after giving effect thereto, no Default or Event of Default shall have existed
or would exist, then, upon receipt by the holders of Notes of such Officer’s
Certificate, such Obligor shall be released and deemed discharged from its
obligations under this Agreement and the Notes.
     (c) So long as no Default or Event of Default shall then exist, any Obligor
(other than the Company) may be released and discharged from its obligations
under this Agreement and the Notes (1) with the written consent of the Required
Holders or (2) upon any Obligor being designated as an Unrestricted Subsidiary
in accordance with

-23-



--------------------------------------------------------------------------------



 



Section 9.6; provided that, in connection with clause (2) above, such Obligor is
not then presently, or is concurrently being released as, a co-obligor and/or a
guarantor under the Bank Credit Agreement, the 2005 Note Agreement or the 2007
Note Agreement.
     (d) The Company agrees that it will not, nor will it permit any Obligor,
Subsidiary or Affiliate to, directly or indirectly, pay or cause to be paid any
consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, to any creditor of any
Obligor or of any Affiliate as consideration for or as an inducement to the
entering into by any such creditor of any release or discharge of any Obligor
with respect to any liability of such Obligor as an obligor and/or a guarantor
under or in respect of Debt outstanding under the Bank Credit Agreement, the
2005 Note Agreement or the 2007 Note Agreement, unless such consideration or
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each of the holders of the Notes.
SECTION 10. Negative Covenants.
     The Obligors, jointly and severally, covenant that so long as any of the
Notes are outstanding:
     Section 10.1 Consolidated Debt to Consolidated Tangible Capitalization. The
Obligors will not, as of the end of any fiscal quarter, permit (a) Consolidated
Debt on such date to exceed more than (b) 60% of Consolidated Tangible
Capitalization on such date.
     Section 10.2 Fixed Charge Coverage Ratio. The Obligors will not, as of the
end of any fiscal quarter, permit the Fixed Charge Coverage Ratio to be less
than 1.75 to 1.00.
     Section 10.3 Priority Debt. The Obligors will not, as of the end of any
fiscal quarter, permit the aggregate amount of all Priority Debt to exceed an
amount equal to 20% of Net Worth determined as of the end of the then most
recently ended fiscal quarter of the Company; provided, however that Liens
permitted by this Section 10.3 may not secure obligations of the Company or any
Subsidiary under any principal credit facility, including, without limitation,
the Bank Credit Agreement, unless and until provision is made whereby the Notes
shall be concurrently secured by such Lien equally and ratably with such other
credit facility pursuant to an agreement or agreements in form and substance
reasonably acceptable to the Required Holders.
     Section 10.4 Limitation on Liens. The Obligors will not, and will not
permit any Restricted Subsidiary to, directly or indirectly create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset (including, without limitation,
any document or instrument in respect of goods or accounts receivable) of any
such Obligor or any such Restricted Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits (unless it makes, or causes to be
made, effective provision whereby the Notes will be equally and ratably secured
with any and all other obligations thereby secured, such security to be pursuant
to an agreement reasonably satisfactory to the Required Holders and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with

-24-



--------------------------------------------------------------------------------



 



such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property), except:
     (a) Liens for taxes, assessments or other governmental charges that are not
yet due and payable or the payment of which is not at the time required by
Section 9.4;
     (b) any attachment or judgment Lien, unless the judgment it secures shall
constitute an Event of Default under Section 11(i);
     (c) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums (1) which are not
overdue for a period of more than 30 days or (2) are being contested on a timely
basis in good faith and by appropriate proceedings) and Liens to secure the
performance of bids, tenders, leases or trade contracts or to secure statutory
obligations (including obligations under workers compensation, unemployment
insurance and other social security legislation), surety or appeal bonds or
other Liens incurred in the ordinary course of business and not in connection
with the borrowing of money;
     (d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of an Obligor or any Restricted Subsidiary, and Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;
     (e) Liens securing Debt of a Restricted Subsidiary to an Obligor or to
another Restricted Subsidiary or of an Obligor to another Obligor;
     (f) Liens existing on the Closing Date and reflected in Schedule 10.4;
     (g) Liens incurred after the Closing Date given to secure the payment of
the purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of an Obligor or a Restricted
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or improvement thereon or Liens incurred within 365 days
of such acquisition or completion of such construction or improvement; provided
that (1) the Lien shall attach solely to the property acquired, purchased,
constructed or improved, (2) at the time of acquisition, construction or
improvement of such property (or, in the case of any Lien incurred within
365 days of such acquisition or completion of such construction or improvement,
at the time of the incurrence of the Debt secured by such Lien), the aggregate
amount remaining unpaid on all Debt secured by Liens on such property, whether
or not assumed by an Obligor or a Restricted Subsidiary, shall not exceed the
lesser of (i) the cost of such acquisition, construction or improvement or
(ii) the Fair Market Value at the time such property is acquired or constructed
or improvement of such property is completed, as the case may be, (as determined
in good faith by one or

-25-



--------------------------------------------------------------------------------



 



more officers of such Obligor or such Restricted Subsidiary to whom authority to
enter into the transaction has been delegated by the board of directors of such
Obligor or such Restricted Subsidiary), (3) the aggregate principal amount of
all Debt secured by such Liens would be permitted by the limitation set forth in
Section 10.1 if tested on the date of such action and not as of the end of the
immediately preceding fiscal quarter and (4) at the time of such incurrence and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing;
     (h) any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into an Obligor or a Restricted Subsidiary or
its becoming a Subsidiary, or any Lien existing on any property acquired by any
Obligor or any Restricted Subsidiary at the time such property is so acquired
(whether or not the Debt secured thereby shall have been assumed); provided that
(1) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property, (2) each such Lien shall extend solely to the item or
items of property so acquired and, if required by the terms of the instrument
originally creating such Lien, other property which is an improvement to or is
acquired for specific use in connection with such acquired property, (3) the
aggregate principal amount of all Debt secured by such Liens would be permitted
by the limitation set forth in Section 10.1 if tested on the date such property
is acquired and not as of the end of the immediately preceding fiscal quarter
and (4) at the time of such incurrence and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;
     (i) any extensions, renewals or replacements of any Lien permitted by the
preceding paragraphs (f), (g) and (h) of this Section 10.4; provided that (1) no
additional property shall be encumbered by such Liens, (2) the unpaid principal
amount of the Debt or other obligations secured thereby shall not be increased;
and
     (j) other Liens not otherwise permitted by paragraphs (a) through (i),
inclusive, of this Section 10.4 securing Debt; provided that (1) the aggregate
principal amount of all Debt secured by such Liens shall be permitted by the
limitations set forth in Sections 10.1 and 10.3 if tested on the date such Lien
is incurred and not as of the end of the immediately preceding fiscal quarter
and (2) at the time of such incurrence and after giving effect thereto, no
Default or Event of Default shall have occurred or be continuing.
     Section 10.5 Sales of Assets. The Obligors will not, and will not permit
any Restricted Subsidiary to, sell, lease or otherwise dispose of any
substantial part (as defined below) of the assets of the Obligors and the
Restricted Subsidiaries; provided, however, that any Obligor or any Restricted
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Obligors and the Restricted Subsidiaries
if such assets are sold for Fair Market Value and, at such time and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and an amount equal to the net proceeds received from such sale,
lease or other disposition (but only with respect to that portion of such assets
that exceeds the definition of “substantial part” set forth below) shall be used
within 365 days of such sale, lease or disposition, in any combination:

-26-



--------------------------------------------------------------------------------



 



     (a) to acquire productive assets used or useful in carrying on the business
of the Obligors and the Restricted Subsidiaries and having a Fair Market Value
at least equal to the Fair Market Value of such assets sold, leased or otherwise
disposed of; and/or
     (b) to prepay or retire Senior Debt of an Obligor and/or a Restricted
Subsidiary, provided that, to the extent any such proceeds are used to prepay
the outstanding principal amount of the Notes, such prepayment shall be made in
accordance with the terms of Section 8.2.
     As used in this Section 10.5, a sale, lease or other disposition of assets
shall be deemed to be a “substantial part” of the assets of the Obligors and the
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Obligors
and the Restricted Subsidiaries during the period of 12 consecutive months
ending on the date of such sale, lease or other disposition, exceeds 10% of the
book value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part”
(1) any sale, lease or other disposition of assets in the ordinary course of
business of the Obligors and the Restricted Subsidiaries, (2) any sale, lease or
other disposition of assets from any Obligor to another Obligor or to any
Wholly-Owned Restricted Subsidiary or from any Restricted Subsidiary to an
Obligor or a Wholly-Owned Restricted Subsidiary and (3) any sale of property
acquired or constructed by any Obligor or any Restricted Subsidiary after the
Closing Date to any Person within 365 days following the acquisition or
completion of construction of such property by any Obligor or any Restricted
Subsidiary if an Obligor or a Restricted Subsidiary shall concurrently with such
sale, lease such property, as lessee.
     Section 10.6 Merger and Consolidation. The Obligors will not, and will not
permit any Restricted Subsidiary to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:
     (a) any Restricted Subsidiary (that is not an Obligor) may (1) consolidate
with or merge with, or convey, transfer or lease all or substantially all of its
assets in a single transaction or series of transactions to, (i) an Obligor or
another Restricted Subsidiary so long as in any merger or consolidation
involving an Obligor, such Obligor shall be the surviving or continuing
corporation or (ii) any other Person so long as the surviving or continuing
entity is the Restricted Subsidiary or (2) convey, transfer or lease all of its
assets in compliance with the provisions of Section 10.5; and
     (b) any Obligor may consolidate or merge with, or convey, transfer or lease
all or substantially all of the assets of such Obligor in a single transaction
or series of transactions to, any Person so long as:
     (1) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Obligor as an entirety, as the case may
be

-27-



--------------------------------------------------------------------------------



 



(the “Successor Corporation”), shall be a solvent entity organized and existing
under the laws of the United States of America, any State thereof or the
District of Columbia;
     (2) if the Successor Corporation is not an Obligor, (i) such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders),
(ii) the Successor Corporation shall have caused to be delivered to each holder
of Notes an opinion of independent counsel reasonably acceptable to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof and (iii) each other Obligor shall have reaffirmed in writing its
obligations under this Agreement and the Notes; and
     (3) immediately after giving effect to such transaction no Default or Event
of Default would exist.
     Section 10.7 Transactions with Affiliates. The Obligors will not, and will
not permit any Restricted Subsidiary to, enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than an Obligor
or another Restricted Subsidiary), except in the ordinary course and pursuant to
the reasonable requirements of such Obligor’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to such Obligor or
such Restricted Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate; provided that the Obligors and any
Restricted Subsidiary may enter into transactions with an Affiliate that is a
captive insurance company so long as such transaction or transactions are on
fair and reasonable terms no less favorable to such Obligor or such Restricted
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.
     Section 10.8 Terrorism Sanctions Regulations. The Obligors will not, and
will not permit any of their Subsidiaries to, (a) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) to the best knowledge of the Obligors, engage in any dealings or
transactions with any such Person.
     Section 10.9 Line of Business. The Obligors will not, and will not permit
any Restricted Subsidiary to, engage in any business if, as a result, the
general nature of the business in which the Obligors and their Restricted
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Obligors and their
Restricted Subsidiaries are engaged on the date hereof and businesses reasonably
related thereto; provided that this provision shall not restrict the Obligors
and their Restricted Subsidiaries from owning all or a portion of the stock of
an entity that is considered to be a captive insurance company.

-28-



--------------------------------------------------------------------------------



 



SECTION 11. Events of Default.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Obligors default in the payment of any principal of or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Obligors default in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Obligors default in the performance of or compliance with any term
contained in Section 7.1(a), (b) or (d), Section 7.2 or Section 10.1 through
10.3, inclusive; or
     (d) the Obligors default in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (1) the date a Responsible Officer of any Obligor has or should have
delivered to the holders of the Notes the notice required in Section 7.1(d) or
(2) the date any Obligor receives written notice of such default from any holder
of a Note (any such written notice to be identified as a “notice of default” and
to refer specifically to this paragraph (d) of Section 11); or
     (e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
     (f) (1) any Obligor or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest (in the payment amount of at least
$250,000) on any Debt other than the Notes that is outstanding in an aggregate
principal amount of at least $10,000,000 beyond any period of grace provided
with respect thereto, (2) any Obligor or any Restricted Subsidiary is in default
in the performance of or compliance with any term (other than default in a
payment term described in clause (1) of this paragraph (f) where such Debt has
not been declared due and payable) of any instrument, mortgage, indenture or
other agreement relating to any Debt other than the Notes in an aggregate
principal amount of at least $10,000,000 or any other condition exists, and as a
consequence of such default or condition such Debt has become, or has been
declared, due and payable or one or more Persons has the right to declare such
Debt to be due and payable before its stated maturity or before its regularly
scheduled dates of payment or (3) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), any
Obligor or any Restricted Subsidiary has become obligated to purchase or repay
Debt other than the Notes before its regular maturity or before its regularly
scheduled dates of

-29-



--------------------------------------------------------------------------------



 



payment in an aggregate outstanding principal amount of at least $10,000,000 or
one or more Persons have the right to require any Obligor or any Restricted
Subsidiary to purchase or repay such Debt; or
     (g) any Obligor or any Material Subsidiary (1) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (2) files,
or consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated or (6) takes corporate action for the purpose of
any of the foregoing; or
     (h) a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by any Obligor or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Obligor or any Material Subsidiary, or any such
petition shall be filed against any Obligor or any Material Subsidiary and such
petition shall not be dismissed or stayed within 90 days; or
     (i) a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $10,000,000 are rendered against one
or more of any Obligor or any Restricted Subsidiary and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay; or
     (j) if (1) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (2) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under Section 4042 of ERISA to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified any Obligor or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(3) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (4) any Obligor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (5) any Obligor or any ERISA
Affiliate withdraws from any Multiemployer Plan or (6) any Obligor or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare

-30-



--------------------------------------------------------------------------------



 



benefits in a manner that could increase the liability of any Obligor or any
Subsidiary thereunder; and any such event or events described in clauses
(1) through (6) above, either individually or together with any other such event
or events, could reasonably be expected to have a Material Adverse Effect.
     As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
SECTION 12.Remedies on Default, Etc.
     Section 12.1 Acceleration.
     (a) If an Event of Default with respect to an Obligor described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (1) of paragraph (g) or described in clause (6) of paragraph (g) by
virtue of the fact that such clause encompasses clause (1) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
     (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Obligors, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing with respect to any Notes, any holder or holders
of Notes at the time outstanding affected by such Event of Default may at any
time, at its or their option, by notice or notices to the Obligors, declare all
the Notes held by such holder or holders to be immediately due and payable.
     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (2) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law) shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of the Make-Whole Amount, if any, by the Obligors in the event that the
Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.
     Section 12.2 Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained

-31-



--------------------------------------------------------------------------------



 



herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
     Section 12.3 Rescission. At any time after any Notes have been declared due
and payable pursuant to paragraph (b) or (c) of Section 12.1, the Required
Holders, by written notice to the Obligors, may rescind and annul any such
declaration and its consequences if (a) the Obligors have paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and overdue Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) neither any Obligor
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17 and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
     Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.
SECTION 13. Registration; Exchange; Substitution of Notes.
     Section 13.1 Registration of Notes. The Obligors shall keep at the
principal executive office of the Company a register for the registration and
registration of transfers of Notes. The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register. Prior to due
presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Obligors shall not be affected by any notice or
knowledge to the contrary. The Obligors shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes (and
each holder of a Note shall be deemed to have consented to such release of
information by the Obligors).
     Section 13.2 Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(3)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the

-32-



--------------------------------------------------------------------------------



 



registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Obligors shall execute and deliver, at the Obligors’
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Obligors may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000 and integral
multiples of $100,000 in excess thereof, provided that if necessary to enable
the registration of transfer by a holder of its entire holding of Notes, one
Note may be in a denomination of less than, or other than a multiple of,
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.3, provided, that such transferee may (in reliance upon
information provided by the Obligors, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by such transferee will
not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA.
     Section 13.3 Replacement of Notes. Upon receipt by the Obligors at the
address and to the attention of the designated officer (all as specified in
Section 18(3)) of evidence reasonably satisfactory to them of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
the Obligors at their own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.
SECTION 14. Payments on Notes.
     Section 14.1 Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A., in such jurisdiction. The Obligors may at any time,
by notice to each holder of a Note, change the place

-33-



--------------------------------------------------------------------------------



 



of payment of the Notes so long as such place of payment shall be either the
principal office of an Obligor in such jurisdiction or the principal office of a
bank or trust company in such jurisdiction.
     Section 14.2 Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Obligors will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose for such Purchaser
on Schedule A hereto, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Obligors made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Obligors
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by any Purchaser or its nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Obligors in
exchange for a new Note or Notes pursuant to Section 13.2. The Obligors will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note.
SECTION 15. Expenses, Etc.
     Section 15.1 Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Obligors will pay all costs and
expenses (including reasonable attorneys’ fees of a special counsel, if any,
and, if reasonably required by the Required Holders, local or other counsel)
incurred by each Purchaser and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note and (b) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of any Obligor or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes; provided that, in connection with the closing on the Closing Date, the
Obligors shall only be required to pay the documentation fee referred to in
Section 4.7. The Obligors will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses if any, of brokers and finders (other than those, if any, retained by a
Purchaser or other holder in connection with its purchase of the Notes).
     Section 15.2 Survival. The obligations of the Obligors under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.

-34-



--------------------------------------------------------------------------------



 



SECTION 16. Survival of Representations and Warranties; Entire Agreement.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any Note,
regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any Note. All statements contained in any
certificate or other instrument delivered by or on behalf of any Obligor
pursuant to this Agreement shall be deemed representations and warranties of
such Obligor under this Agreement. Subject to the preceding sentence, this
Agreement and the Notes embody the entire agreement and understanding between
the Purchasers and the Obligors and supersede all prior agreements and
understandings relating to the subject matter hereof.
SECTION 17. Amendment and Waiver.
     Section 17.1 Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used in any such Section), will be effective as to any holder of Notes
unless consented to by such holder of Notes in writing and (b) no such amendment
or waiver may, without the written consent of all of the holders of Notes at the
time outstanding affected thereby, (1) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate of interest or change
the time of payment or method of computation of interest (if such change results
in a decrease in the interest rate) or of the Make-Whole Amount, if any, on, the
Notes, (2) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver or
(3) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.
     Section 17.2 Solicitation of Holders of Notes.
     (a) Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Obligors will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
     (b) Payment. The Obligors will not, directly or indirectly, pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration

-35-



--------------------------------------------------------------------------------



 



is concurrently paid, or security is concurrently granted or other credit
support is concurrently provided, on the same terms, ratably to each holder of
Notes then outstanding even if such holder did not consent to such waiver or
amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to any Obligor or any Affiliate and has provided or has agreed to
provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
     Section 17.3 Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.
     Section 17.4 Notes Held by the Obligors, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by any Obligor or any of their Affiliates shall be deemed not
to be outstanding.
SECTION 18. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid) or
(b) by a recognized overnight delivery service (charges prepaid). Any such
notice must be sent:
     (1) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Obligors in
writing pursuant to this Section 18;

-36-



--------------------------------------------------------------------------------



 



     (2) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Obligors in writing pursuant to
this Section 18; or
     (3) if to any Obligor, to such Obligor c/o the Company at the address set
forth at the beginning hereof to the attention of the Chief Financial Officer,
with a copy to the General Counsel, or at such other address as such Obligor
shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19. Reproduction of Documents.
     This Agreement and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on the Closing Date (except
the Notes themselves) and (c) financial statements, certificates and other
information previously or hereafter furnished to any holder of Notes, may be
reproduced by such holder by any photographic, photostatic, electronic, digital
or other similar process and such holder may destroy any original document so
reproduced. Each Obligor agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
holder of Notes in the regular course of business) and any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence. This Section 19 shall not prohibit any Obligor or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.
SECTION 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” shall mean
information delivered to any Purchaser by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Obligor or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by any Obligor or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser; provided that such
Purchaser may deliver or disclose Confidential Information to (1) such
Purchaser’s directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented

-37-



--------------------------------------------------------------------------------



 



by such Purchaser’s Notes), (2) such Purchaser’s financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(3) any other holder of any Note, (4) any Institutional Investor to which such
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (5) any Person from which such Purchaser offers to purchase any
security of any Obligor (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (6) any federal or state regulatory authority having jurisdiction
over such Purchaser, (7) the NAIC or the SVO or, in each case, any similar
organization or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio or (8) any other Person
to which such delivery or disclosure may be necessary or appropriate (i) to
effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (ii) in response to any subpoena or other legal process, (iii) in
connection with any litigation to which such Purchaser is a party or (iv) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Obligors in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Obligors embodying the provisions of this Section 20.
SECTION 21. Substitution of Purchaser.
     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that such Purchaser has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Obligors of notice of such transfer, any
reference to such Affiliate as a “Purchaser” in this Agreement (other than in
this Section 21), shall no longer be deemed to refer to such Affiliate, but
shall refer to such original Purchaser and such original Purchaser shall again
have all the rights of an original holder of the Notes under this Agreement.
SECTION 22. Miscellaneous.
     Section 22.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their

-38-



--------------------------------------------------------------------------------



 



respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.
     Section 22.2 Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount, if any, or interest on any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, the payment otherwise due on
such maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.
     Section 22.3 Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (b) all financial statements shall be prepared in accordance with
GAAP.
     Section 22.4 Joint and Several Liability of Obligors.
     (a) Each Obligor shall be liable for all amounts due to any holder of Notes
under this Agreement, regardless of which Obligor actually receives the proceeds
of the Notes or the amount of such proceeds received or the manner in which such
holder accounts for such Notes on its books and records. Each Obligor’s
obligations with respect to the Notes shall be primary obligations of such
Obligor.
     (b) An Obligor’s obligations arising as a result of the joint and several
liability of the Obligors hereunder with respect to the Notes (as an obligor
under the Notes and not as a guarantor) shall, to the fullest extent permitted
by law, be unconditional irrespective of (1) the validity or enforceability,
avoidance or subordination of the obligations hereunder and under the Notes of
any of the other Obligors or of any promissory note or other document evidencing
all or any part of the obligations of any of the other Obligors, (2) the absence
of any attempt to collect the obligations from any other Obligor, any other
guarantor or any other security therefor, or the absence of any other action to
enforce the same, (3) the waiver, consent, extension, forbearance or granting of
any indulgence by any holder with respect to any provision of any instrument
evidencing the obligations of any of the other Obligors, or any part thereof, or
any other agreement now or hereafter executed by any of the other Obligors and
delivered to any holder, (4) the failure by any Holder to take any steps to
perfect and maintain any security interest in, or to preserve its rights to, any
security or collateral for the obligations of any of the other Obligors, (5) any
holder’s election, in any proceeding instituted under the Bankruptcy Code, of
the application of Section 1111(b)(2) of the Bankruptcy Code, (6) any borrowing
or grant of a security interest by any of the other Obligors, as debtors in
possession under Section 364 of the Bankruptcy Code, (7) the disallowance of all
or any portion of any holder’s claim(s) for the repayment of the

-39-



--------------------------------------------------------------------------------



 



obligations hereunder and under the Notes of any of the other Obligors under
Section 502 of the Bankruptcy Code or (8) any other circumstances which might
constitute a legal or equitable discharge or defense of a guarantor or of any of
the other Obligors. With respect to an Obligor’s obligations arising as a result
of the joint and several liability of the Obligors hereunder with respect to the
Notes (as an obligor under the Notes and not as a guarantor), each Obligor
waives, until the obligations hereunder and under the Notes shall have been paid
in full and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which any holder now has or may hereafter
have against any Obligor, any endorser or any guarantor of all or any part of
such obligations, and any benefit of, and any right to participate in, any
security or collateral given to any holder to secure payment of the obligations
or any other liability of any Obligor to any holder.
     (c) Upon any Event of Default, the holders may proceed directly and at
once, without notice, against any Obligor to collect and recover the full
amount, or any portion of the obligations owing hereunder and under the Notes,
without first proceeding against any of the other Obligors or any other Person,
or against any security or collateral for such obligations. Each Obligor
consents and agrees that the holders of Notes shall not be under any obligation
to marshal any assets in favor of any Obligor or against or in payment of any or
all of the obligations hereunder and under the Notes.
     Section 22.5 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 22.6 Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     Section 22.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.8 Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

-40-



--------------------------------------------------------------------------------



 



     Section 22.9 Jurisdiction and Process; Waiver of Jury Trial.
     (a) Each Obligor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, each Obligor irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.
     (b) Each Obligor consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.9(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.9 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against an Obligor
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.
     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
* * * * *

-41-



--------------------------------------------------------------------------------



 



     The execution hereof by the Purchasers shall constitute a contract among
the Obligors and the Purchasers for the uses and purposes hereinabove set forth.

            Belk, Inc.
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer        Belk Administration Company
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer        Belk International, Inc.
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer        Belk Stores Services, Inc.
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer        Belk-Simpson Company, Greenville, South
Carolina
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer   

-42-



--------------------------------------------------------------------------------



 



         

            The Belk Center, Inc.
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer        Belk Accounts Receivable, LLC
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer        Belk Stores of Virginia LLC
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer        Belk Gift Card Company LLC
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer        Belk Merchandising, LLC
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer        Belk Texas Holdings LLC
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer   

-43-



--------------------------------------------------------------------------------



 



            Belk Department Stores LP

      By: Belk, Inc., its General Partner
   

            By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer     

            Belk Ecommerce LLC
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer     

            Belk Stores of Mississippi LLC
      By   /s/ Kevin Binkley         Name:   Kevin Binkley        Title:  
Treasurer   

-44-



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.

            THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA
      By:   /s/ Jay White         Vice President             

            THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD.
      By:   Prudential Investment Management (Japan),         Inc., as
Investment Manager    

            By:   Prudential Investment Management, Inc.,         as
Sub-Adviser   

                  By:   /s/ Jay White         Vice President             

-45-



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS
PURCHASER SCHEDULE

                              Aggregate             Principal             Amount
of Notes   Note         to be Purchased   Denomination(s)
 
  THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA   $ 40.000.000.00     $ 40,000,000.00  
 
                   
(1)
  All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:                
 
                   
 
  Account Name: Prudential Managed Portfolio Account No.: P86188 (please do not
include spaces) (in the case of payments on account of the Note originally
issued in the principal amount of $40,000,000.00)                
 
                   
 
  JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021                
 
                   
 
  Each such wire transfer shall set forth the name of the Company, a reference
to “5.70% Senior Notes due November 23, 2020, PPN [_____]” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.                
 
                   
(2)
  Address for all notices relating to payments:                
 
                   
 
  The Prudential Insurance Company of America                
 
  c/o Investment Operations Group                
 
  Gateway Center Two, 10th Floor                
 
  100 Mulberry Street                
 
  Newark, NJ 07102-4077                
 
                   
 
  Attention: Manager, Billings and Collections                
 
                   
(3)
  Address for all other communications and notices:                
 
                   
 
  The Prudential Insurance Company of America                
 
  c/o Prudential Capital Group                
 
  1170 Peachtree Street                
 
  Suite 500                
 
  Atlanta, GA 30309                

Schedule A
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



                              Aggregate             Principal             Amount
of Notes   Note         to be Purchased   Denomination(s)
 
  Attention: Managing Director                
 
  cc: Vice President and Corporate Counsel                
 
                   
(4)
  Recipient of telephonic prepayment notices:                
 
                   
 
  Manager, Trade Management Group                
 
                   
 
  Telephone: (973) 367-3141                
 
  Facsimile: (888) 889-3832                
 
                   
(5)
  Address for Delivery of Notes:                
 
                   
 
  Send physical security by nationwide overnight
delivery service to:                
 
                   
 
  Prudential Capital Group                
 
  1170 Peachtree Street                
 
  Suite 500                
 
  Atlanta, GA 30309                
 
                   
 
  Attention: Michael R. Fierro, Esq.                
 
  Telephone: (404) 870-3753                
 
                   
(6)
  Tax Identification No.: 22-1211670                
 
                    Fee amount to account P86188   $ 5,600          

A-2



--------------------------------------------------------------------------------



 



                              Aggregate             Principal             Amount
of Notes   Note         to be Purchased   Denomination(s)
 
  THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.   $ 10,000,000.00     $
10,000,000.00  
 
                   
(1)
  All principal, interest and Make-Whole Amount payments on account of Notes
held by such purchaser shall be made by wire transfer of immediately available
funds for credit to:                
 
                   
 
  JPMorgan Chase Bank                
 
  New York, NY                
 
  ABA No.: 021-000-021                
 
  Account No.: P86291                
 
  Account Name: The Prudential Life Insurance Company, Ltd.                
 
                   
 
  Each such wire transfer shall set forth the name of the Company, a reference
to “5.70% Senior Notes due November 23, 2020, PPN [___]” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.                
 
                   
(2)
  All payments, other than principal, interest or Make-Whole Amount, on account
of Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:                
 
                   
 
  JPMorgan Chase Bank                
 
  New York, NY                
 
  ABA No. 021-000-021                
 
  Account No. 304199036                
 
  Account Name: Prudential International Insurance Service Co.                
 
                   
 
  Each such wire transfer shall set forth the name of the Company, a reference
to “5.70% Senior Notes due November 23, 2020, PPN [_____]” and the due date and
application (e.g., type of fee) of the payment being made.                
 
                   
(3)
  Address for all notices relating to payments:                
 
                   
 
  The Prudential Life Insurance Company, Ltd.                
 
  2-13-10, Nagatacho                
 
  Chiyoda-ku, Tokyo 100-0014, Japan                
 
                   
 
  Telephone: 81-3-5501-5190                
 
  Facsimile: 81-03-5501-5037                

 



--------------------------------------------------------------------------------



 



                              Aggregate             Principal             Amount
of Notes   Note         to be Purchased   Denomination(s)
 
  E-mail: osamu.egi@prudential.com                
 
                   
 
  Attention: Osamu Egi, Team Leader of Financial Reporting Team                
 
                   
(4)
  Address for all other communications and notices:                
 
                   
 
  Prudential Private Placement Investors, L.P.                
 
  c/o Prudential Capital Group                
 
  1170 Peachtree Street, Suite 500                
 
  Atlanta, GA 30309                
 
  Attention: Managing Director                
 
  cc: Vice President and Corporate Counsel                
 
                   
(5)
  Address for Delivery of Notes:                
 
                   
 
  Send physical security by nationwide overnight delivery
service to:                
 
                   
 
  Prudential Capital Group                
 
  1170 Peachtree Street, Suite 500                
 
  Atlanta, GA 30309                
 
                   
 
  Attention: Michael R. Fierro, Esq.                
 
  Telephone: (404) 870-3753                
 
                   
(6)
  Tax Identification No.: 98-0433392                
 
                    Fee amount to account P86291   $ 1,400          

A-4 



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “2005 Note Agreement” shall mean that certain Note Purchase Agreement,
dated as of July 12, 2005, by and among the Company, Obligors and the purchasers
party thereto, as the same may be amended, restated, joined, supplemented or
otherwise modified from time to time, and any renewals, extensions or
replacements thereof.
     “2007 Note Agreement” shall mean that certain Note Purchase Agreement,
dated as of August 31, 2007, by and among the Company, Obligors and the
purchasers party thereto, as the same may be amended, restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof.
     “Additional Debt” shall mean, with respect to any Obligor or any Restricted
Subsidiary and to the extent not included as a liability on the consolidated
balance sheet of such Obligor or Restricted Subsidiary, in accordance with GAAP,
any monetary obligation (including, without limitation, all outstanding payment,
recourse, repurchase, hold harmless, indemnity or similar obligations) with
respect to any Synthetic Lease transaction, tax retention or off-balance sheet
lease transaction, asset securitization transaction (including any accounts
receivable purchase facility) or any other monetary obligation arising with
respect to any other transaction which does not appear on the balance sheet of
such Obligor or Restricted Subsidiary, but which (a) upon the insolvency or
bankruptcy of such Obligor or Restricted Subsidiary would be characterized as
debt of such Obligor or Restricted Subsidiary or (b) is the functional
equivalent of or takes the place of borrowing.
     “Affiliate” shall mean, at any time, and with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person and, with respect to any Obligor, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of any Obligor or any Subsidiary or any Person of
which the Obligors and their Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of any class of voting or equity
interests. As used in this definition, “Control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
     “Agreement” is defined in the first paragraph of this Agreement.
     “Anti-Terrorism Order” shall mean Executive Order No. 13,224 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079
(2001), as amended.
     “Bank Credit Agreement” shall mean the Second Amended and Restated Credit
Agreement dated as of October 2, 2006 by and among the Company, the other
Obligors, Wells
Schedule B
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Fargo Bank, National Association, as administrative agent, and the other
financial institutions party thereto, as the same may be amended, restated,
joined, supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof, which constitute the primary bank credit
facility of the Company and its Subsidiaries including, without limitation, the
expected Third Amended and Restated Credit Agreement to be entered into with
Wells Fargo Bank, National Association.
     “Business Day” shall mean (a) for purposes of Section 8.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York,
New York are required or authorized to be closed and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York or Charlotte, North Carolina
are required or authorized to be closed.
     “Capital Lease” shall mean any lease of any property by any of the Obligors
or any of the Restricted Subsidiaries, as lessee, that should, in accordance
with GAAP, be classified and accounted for as a capital lease on a Consolidated
balance sheet of the Obligors and the Restricted Subsidiaries.
     “Closing Date” is defined in Section 3.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
     “Company” is defined in the first paragraph of this Agreement.
     “Confidential Information” is defined in Section 20.
     “Consolidated” shall mean, when used with reference to financial statements
or financial statement items of the Obligors and their Restricted Subsidiaries,
such statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.
     “Consolidated Adjusted Debt” shall mean, at any time, the sum of (a) Funded
Debt at such time and (b) the product of (1) Rental Expense for the period of
four consecutive fiscal quarters ending on or immediately prior to such date and
(2) eight.
     “Consolidated Debt” shall mean, as of any date of determination, the total
amount of all Debt of the Obligors and the Restricted Subsidiaries determined on
a Consolidated basis in accordance with GAAP.
     “Consolidated Tangible Capitalization” shall mean, as of any date of
determination, (i) Consolidated Total Assets minus (ii) goodwill.
     “Consolidated Total Assets” shall mean, as of any date of determination,
the total amount of all assets of the Obligors and the Restricted Subsidiaries,
determined on a Consolidated basis in accordance with GAAP.
     “Debt” shall mean, with respect to the Obligors and the Restricted
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP: (a) all

B-2



--------------------------------------------------------------------------------



 



Funded Debt, (b) all Additional Debt, (c) all obligations to pay the deferred
purchase price of property or services of any such Person (including, without
limitation, all obligations under non-competition agreements), except trade
payables arising in the ordinary course of business not more than 90 days past
due, (d) all Debt of any other Person secured by a Lien on any asset of any such
Person, (e) all Guaranty Obligations of any such Person with respect to
liabilities of a type described in clauses (a) though (d) above, (f) all
reimbursement obligations of any such Person in respect of letters of credit and
banker’s acceptances issued for the account of such Person, (g) all obligations
of any such Person to redeem, repurchase, exchange, defease or otherwise make
payments in respect of capital stock or other securities or partnership
interests of such Person and (h) all net payment obligations incurred by any
such Person pursuant to Hedging Agreements.
     “Default” shall mean an event or condition described in Section 11 the
occurrence or existence of which would, with the lapse of time or the giving of
notice or both, become an Event of Default.
     “Default Rate” shall mean that rate of interest that is the greater of
(a) 7.70% per annum or (b) 2.00% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. in New York, New York as its “reference” rate.
     “Disclosure Documents” is defined in Section 5.3.
     “EBITDA” shall mean, for any period, the sum of the following determined on
a Consolidated basis, without duplication, for the Obligors and the Restricted
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus
(b) the sum of the following to the extent deducted in determining Net Income
for such period: (1) income and franchise taxes, (2) Interest Expense and
(3) amortization, depreciation and other non-cash charges, including those
related to the closing of store locations less (c) interest income and any
extraordinary gains. For purposes of calculating EBITDA for any period, if
during such period any Obligor or any Restricted Subsidiary shall have acquired
or disposed of any Person or acquired or disposed of all or substantially all of
the operating assets of any Person, EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such transaction occurred on the
first day of such period.
     “EBITDAR” shall mean, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Obligors and the
Restricted Subsidiaries in accordance with GAAP: (a) EBITDA for such period plus
(b) Rental Expense for such period.
     “Environmental Laws” shall mean any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

B-3



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that is treated as a single employer together with any Obligor
under Section 414 of the Code.
     “Event of Default” is defined in Section 11.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” shall mean, at any time and with respect to any
property, the sale value of such property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell),
as reasonably determined in the good faith opinion of the applicable Obligor’s
board of directors.
     “Fixed Charge Coverage Ratio” shall mean, as of any date of determination,
the ratio of (a) EBITDAR for the period of four consecutive fiscal quarters
ending on or immediately prior to such date to (b) Fixed Charges for such
period.
     “Fixed Charges” shall mean, for any period and without duplication, the sum
of the following determined on a Consolidated basis in accordance with GAAP for
the Obligors and the Restricted Subsidiaries: (a) Interest Expense for such
period and (b) Rental Expense for such period.
     “Funded Debt” shall mean all liabilities, obligations and indebtedness of
the Obligors and the Restricted Subsidiaries for borrowed money including, but
not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments and all obligations under Capital Leases.
     “GAAP” shall mean those generally accepted accounting principles as in
effect from time to time in the United States of America; provided that, if the
Obligors notify each holder of Notes that the Obligors wish to amend any
negative covenants (or any definition hereof) to eliminate the effect of any
change in generally accepted accounting principles occurring after the Closing
Date or in the application thereof on the operation of such covenant or
definition (or if the Obligors shall have received notice from the Required
Holders requesting an amendment to any negative covenant (or any definition
hereof) for such purpose), then the Obligors’ compliance with such covenant or
the meaning of such definition shall be determined on the basis of generally
accepted accounting principles in effect immediately before the relevant change
in generally accepted accounting principles or in the application thereof became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Obligors and the Required Holders. Notwithstanding
the foregoing, for purposes of determining compliance with the financial
covenants contained in this Agreement, including without limitation the
covenants contained in Section 10, any election by the Company to measure any
assets or liabilities using fair value (as permitted by FASB ASC 825 or any
similar accounting standard) shall be disregarded and such determination shall
be made as if such election had not been made.
     “Governmental Authority” shall mean

B-4



--------------------------------------------------------------------------------



 



          (a) the government of
     (1) the United States of America or any state or other political
subdivision thereof, or
     (2) any jurisdiction in which any Obligor or any Restricted Subsidiary
conducts all or any part of its business, or which has jurisdiction over any
properties of any Obligor or any Restricted Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
     “Guaranty Obligation” shall mean, with respect to the Obligors and the
Restricted Subsidiaries, without duplication, any obligation, contingent or
otherwise, of any such Person pursuant to which such Person has directly or
indirectly guaranteed any Debt or other obligation of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of any such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
     “Hazardous Material” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
     “Hedging Agreement” shall mean any agreement with respect to any Interest
Rate Contract, agreement, commodity swap, forward foreign exchange agreement,
currency swap agreement, cross-currency rate swap agreement, currency option
agreement or other agreement or arrangement designed to alter the risks of any
Person arising from fluctuations in rates, currency values or commodity prices,
all as amended, restated, supplemented or otherwise modified from time to time.
     “holder” shall mean, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Obligors pursuant to
Section 13.1.
     “INHAM Exemption” is defined in Section 6.3(e).

B-5



--------------------------------------------------------------------------------



 



     “Institutional Investor” shall mean (a) any Purchaser, (b) any holder of a
Note holding (together with one or more of its affiliates) more than $2,000,000
of the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form and (d) any Related Fund of any holder of any Note.
     “Interest Expense” shall mean, with respect to the Obligors and the
Restricted Subsidiaries for any period (and without duplication), the gross
interest expense (including, without limitation, interest expense attributable
to Capital Leases and all net payment obligations pursuant to Hedging
Agreements) of the Obligors and the Restricted Subsidiaries, all determined for
such period on a Consolidated basis in accordance with GAAP.
     “Interest Rate Contract” shall mean any interest rate swap agreement,
interest rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
     “Joinder” is defined in Section 9.9(a).
     “Lien” shall mean, with respect to any Person, any mortgage, leasehold
mortgage, lien, pledge, charge, security interest or other encumbrance, or any
interest or title of any vendor, lessor, lender or other secured party to or of
such Person under any conditional sale or other title retention agreement (other
than an operating lease) or Capital Lease, upon or with respect to any property
or asset of such Person (including, in the case of stock, shareholder
agreements, voting trust agreements and all similar arrangements).
     “Make-Whole Amount” is defined in Section 8.6.
     “Material” shall mean material in relation to the business, operations,
affairs, financial condition, assets or properties of the Obligors and the
Restricted Subsidiaries, taken as a whole.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Obligors and the Restricted Subsidiaries, taken as a whole, (b) the ability of
the Obligors to perform their obligations under this Agreement and the Notes or
(c) the validity or enforceability of this Agreement or the Notes.
     “Material Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Obligors which, together with all other Restricted Subsidiaries of such
Restricted Subsidiary, accounts for more than (a) 5% of the Consolidated Total
Assets or (b) 5% of consolidated gross revenue of the Obligors and the
Restricted Subsidiaries.
     “Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as
such term is defined in Section 4001(a)(3) of ERISA).

B-6



--------------------------------------------------------------------------------



 



     “NAIC” shall mean the National Association of Insurance Commissioners or
any successor thereto.
     “NAIC Annual Statement” is defined in Section 6.3(a).
     “Net Income” shall mean, with respect to the Obligors and the Restricted
Subsidiaries, for any period, the net income (or loss) of the Obligors and the
Restricted Subsidiaries for such period, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded from Net Income
(a) the net income (or loss) of any Person (other than a Restricted Subsidiary
which shall be subject to clause (c) below), in which any Obligor or any
Restricted Subsidiary has a joint interest with a third party, except to the
extent such net income is actually paid to such Obligor or such Restricted
Subsidiary by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its Restricted Subsidiaries or that Person’s assets are acquired by such
Person or any of its Restricted Subsidiaries except to the extent included
pursuant to the foregoing clause (a), and (c) the net income (if positive) of
any Restricted Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary to any Obligor
or any Restricted Subsidiary of such net income (1) is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Restricted Subsidiary or (2) would be subject to any taxes payable on such
dividends or distributions.
     “Net Worth” shall mean, as of any date of determination, the amount of
assets shown on the Consolidated balance sheet of the Obligors and their
Restricted Subsidiaries as of such date (including any items which would be
treated as intangibles under GAAP, including, but not limited to capitalized
interest, debt discount and expense, goodwill, patents, trademarks, copyrights,
licenses and franchises), less all liabilities of the Obligors and their
Restricted Subsidiaries, all computed in accordance with GAAP (such calculation
shall exclude any non-cash increase or decrease to the Prepaid Pension Asset
account, as required by GAAP).
     “Notes” is defined in Section 1.
     “Obligor” or “Obligors” is defined in the first paragraph of this
Agreement.
     “Officer’s Certificate” of any Person shall mean a certificate of a Senior
Financial Officer or of any other officer of such Person whose responsibilities
extend to the subject matter of such certificate.
     “Operating Lease” shall mean, as to any Person as determined in accordance
with GAAP, any lease of property (whether real, personal or mixed) by such
Person as lessee which is not a Capital Lease.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

B-7



--------------------------------------------------------------------------------



 



     “Person” shall mean an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.
     “Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by any Obligor or any ERISA Affiliate or
with respect to which any Obligor or any ERISA Affiliate may have any liability.
     “Prepaid Pension Asset” as of any date of determination, shall mean the
fair value of the Plans’ assets plus unrecognized gains/losses, prior service
costs, and any unrecognized net obligation or asset from transitions in excess
of the projected benefit obligations, all determined in accordance with
Financial Accounting Standard No. 87 — “Employer’s Accounting for Pensions.”
     “Priority Debt” shall mean (without duplication), as of the date of any
determination thereof, the sum of (a) all unsecured Debt of Restricted
Subsidiaries (that are not Obligors) but excluding (1) unsecured Debt owing to
any Obligor or any other Restricted Subsidiary and (2) Debt outstanding at the
time such Person became a Restricted Subsidiary (other than an Unrestricted
Subsidiary which is designated or redesignated as a Restricted Subsidiary
pursuant to Section 9.6); provided that such Debt shall have not been incurred
in contemplation of such Person becoming a Restricted Subsidiary and (b) all
Debt of the Obligors and the Restricted Subsidiaries secured by Liens other than
Debt secured by Liens permitted by paragraphs (a) through (j), inclusive, of
Section 10.4.
     “property” or “properties” shall mean, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.
     “PTE” is defined in Section 6.3(a).
     “Purchasers” is defined in the first paragraph of this Agreement.
     “QPAM Exemption” is defined in Section 6.3(d).
     “Qualified Institutional Buyer” shall mean any Person who is a qualified
institutional buyer within the meaning of such term as set forth in
Rule 144(a)(1) under the Securities Act.
     “Related Fund” shall mean, with respect to any holder of any Note, any fund
or entity that (a) invests in securities or bank loans and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
     “Rental Expense” shall mean, with respect to the Obligors and the
Restricted Subsidiaries for any period, payments made during such period
pursuant to all obligations of the Obligors and the Restricted Subsidiaries
under leases (other than Capital Leases) of real property or personal property,
whether now existing or hereafter entered into, excluding any amounts

B-8



--------------------------------------------------------------------------------



 



required to be paid by the lessee (whether or not therein designated as rental
or additional rental) (a) which are on account of maintenance and repairs,
insurance, taxes, assessments, water rates and similar charges or (b) which are
based on profits, revenues or sales realized by the lessee from the leased
property or otherwise based on the performance of the lessee. For purposes of
calculating Rental Expense for any period, if during such period any Obligor or
any Restricted Subsidiary shall have acquired or disposed of any Person or
acquired or disposed of all or substantially all of the operating assets of any
Person, Rental Expense for such period shall be calculated after giving pro
forma effect thereto as if such transaction occurred on the first day of such
period.
     “Required Holders” shall mean, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by any Obligor or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).
     “Responsible Officer” shall mean, with respect to any Person, any Senior
Financial Officer and any other officer of such Person with responsibility for
the administration of the relevant portion of this Agreement.
     “Restricted Subsidiary” shall mean any Subsidiary in which (a) at least a
majority of the voting securities are owned by the Obligors and/or one or more
Wholly-Owned Restricted Subsidiaries and (b) the Obligors have not designated as
an Unrestricted Subsidiary on the Closing Date or by notice in writing given to
the holders of Notes in accordance with the provisions of Section 9.6.
     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
     “Senior Debt” shall mean, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.
     “Senior Financial Officer” shall mean, with respect to any Person, the
chief financial officer, principal accounting officer, treasurer or controller
of such Person.
     “Source” is defined in Section 6.3.
     “Subordinated Debt” shall mean all unsecured Debt of the Obligors which
shall contain or have applicable thereto subordination provisions providing for
the subordination thereof to other Debt of the Obligors (including, without
limitation, the obligations of the Obligors under this Agreement or the Notes).
     “Subsidiary” shall mean, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons

B-9



--------------------------------------------------------------------------------



 



performing similar functions) of such entity, and any partnership or joint
venture if more than a 50% interest in the profits or capital thereof is owned
by such Person or one or more of its Subsidiaries or such Person and one or more
of its Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of an Obligor.
     “Successor Corporation” is defined in Section 10.6(b)(1).
     “SVO” shall mean the Securities Valuation Office of the NAIC or any
successor thereto.
     “Synthetic Lease” shall mean any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an Operating Lease in accordance with GAAP.
     “Unrestricted Subsidiary” shall mean any Subsidiary so designated by the
Obligors on the Closing Date or by notice in writing given to the holders of
Notes in accordance with the provisions of Section 9.6.
     “U.S. Dollars” shall mean lawful money of the United States of America.
     “USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Wholly-Owned Restricted Subsidiary” shall mean, at any time, any
Restricted Subsidiary 100% of all of the equity interests (except directors’
qualifying shares) and voting interests of which are owned by any one or more of
the Company and the Company’s other Wholly-Owned Restricted Subsidiaries at such
time.

B-10



--------------------------------------------------------------------------------



 



Disclosure Materials
[TO BE PROVIDED BY THE COMPANY]
Schedule 5.3
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Subsidiaries of the Obligors, Ownership of Subsidiary Stock, Affiliates

              State of     Subsidiary   Incorporation   Stockholder          
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 

Schedule 5.4
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Financial Statements
[TO BE PROVIDED BY THE COMPANY]
Schedule 5.5
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Existing Debt; Future Liens
[TO BE PROVIDED BY THE COMPANY]
Schedule 5.15
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Employee Relations
     [None.]
Schedule 5.19
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Form of Note
Belk, Inc.
Belk Administration Company
Belk International, Inc.
Belk Stores Services, Inc.
Belk-Simpson Company, Greenville, South Carolina
The Belk Center, Inc.
Belk Accounts Receivable, LLC
Belk Stores of Virginia LLC
Belk Gift Card Company LLC
Belk Merchandising, LLC
Belk Texas Holdings LLC
Belk Department Stores LP
Belk Ecommerce LLC
Belk Stores of Mississippi LLC
5.70% Senior Note due November 23, 2020

     
No. R-___
  _________, 20__
$__________
  PPN [__________]

     For Value Received, the undersigned, Belk, Inc., a Delaware corporation
(the “Company”), Belk Administration Company, a North Carolina corporation
(“Administration”), Belk International, Inc., a North Carolina corporation
(“International”), Belk Stores Services, Inc., a North Carolina corporation
(“Stores Services”), Belk-Simpson Company, Greenville, South Carolina, a South
Carolina corporation (“Belk-Simpson”), The Belk Center, Inc., a North Carolina
corporation (“Belk Center”), Belk Accounts Receivable, LLC, a North Carolina
limited liability company (“Belk Accounts”), Belk Stores of Virginia LLC, a
North Carolina limited liability company (“Belk Virginia”), Belk Gift Card
Company LLC, a North Carolina limited liability company (“Belk Gift Card”), Belk
Merchandising, LLC, a North Carolina limited liability company
(“Merchandising”), Belk Texas Holdings LLC, a North Carolina limited liability
company (“Belk Holdings”), Belk Department Stores LP, a North Carolina limited
partnership (“Belk Department Stores”), Belk Ecommerce LLC, a North Carolina
limited liability company (“Belk Ecommerce”), and Belk Stores of Mississippi
LLC, a Mississippi limited liability company (“Belk Mississippi”), (the Company,
Administration, International, Stores Services, Belk-Simpson, Belk Center, Belk
Accounts, Belk Virginia, Belk Gift Card, Merchandising, Belk Holdings, Belk
Department Stores, Belk Ecommerce and Belk Mississippi being sometimes
hereinafter referred to individually as an “Obligor” and collectively as the
“Obligors”), hereby jointly and severally promise to pay to
_____________________ or registered assigns, the principal sum of ______________
Dollars (or so much thereof as shall not have been prepaid) on November 23, 2020
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 5.70% per annum from the date
hereof, payable semi-annually, on the 23rd day of each of May and November in
each year and at maturity,
Exhibit 1
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



commencing on May 23, 2011, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum equal to
the Default Rate, on any overdue payment of interest and, during the continuance
of any Event of Default, on the unpaid balance hereof and on any overdue payment
of any Make-Whole Amount, payable semi-annually as aforesaid (or, at the option
of the registered holder hereof, on demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JPMorgan Chase Bank, N.A., in New York, New
York or at such other place as the Obligors shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.
     This Note is one of the Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement dated as of November 23, 2010 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
among the Obligors and the Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Section 6.3 of the Note Purchase Agreement, provided, that such holder
may (in reliance upon information provided by the Obligors, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under Section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.
     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

E-1-2



--------------------------------------------------------------------------------



 



            Belk, Inc.
      By           Name:           Title:           Belk Administration Company
      By           Name:           Title:           Belk International, Inc.
      By           Name:           Title:           Belk Stores Services, Inc.
      By           Name:           Title:           Belk-Simpson Company,
Greenville, South
Carolina
      By           Name:         Title:           The Belk Center, Inc.
      By           Name:           Title:      

E-1-3



--------------------------------------------------------------------------------



 



         

            Belk Accounts Receivable, LLC
      By           Name:           Title:           Belk Stores of Virginia LLC
      By           Name:           Title:           Belk Gift Card Company LLC
      By           Name:           Title:           Belk Merchandising, LLC
      By           Name:           Title:           Belk Texas Holdings LLC
      By           Name:           Title:           Belk Department Stores LP
   

            By:   Belk, Inc., its General Partner         By           Name:    
      Title:      

E-1-4



--------------------------------------------------------------------------------



 



            Belk Ecommerce LLC
      By           Name:           Title:           Belk Stores of Mississippi
LLC
      By           Name:           Title:      

E-1-5



--------------------------------------------------------------------------------



 



         

Form of Joinder Agreement
     This Joinder Agreement dated as of ____________, ____, between and among
Belk, Inc., a Delaware corporation (the “Company”), Belk Administration Company,
a North Carolina corporation (“Administration”), Belk International, Inc., a
North Carolina corporation (“International”), Belk Stores Services, Inc., a
North Carolina corporation (“Stores Services”), Belk-Simpson Company,
Greenville, South Carolina, a South Carolina corporation (“Belk-Simpson”), The
Belk Center, Inc., a North Carolina corporation (“Belk Center”), Belk Accounts
Receivable, LLC, a North Carolina limited liability company (“Belk Accounts”),
Belk Stores of Virginia LLC, a North Carolina limited liability company (“Belk
Virginia”), Belk Gift Card Company LLC, a North Carolina limited liability
company (“Belk Gift Card”), Belk Merchandising, LLC, a North Carolina limited
liability company (“Merchandising”), Belk Texas Holdings LLC, a North Carolina
limited liability company (“Belk Holdings”), Belk Department Stores LP, a North
Carolina limited partnership (“Belk Department Stores”), Belk Ecommerce LLC, a
North Carolina limited liability company (“Belk Ecommerce”), and Belk Stores of
Mississippi LLC, a Mississippi limited liability company (“Belk Mississippi”),
(the Company, Administration, International, Stores Services, Belk-Simpson, Belk
Center, Belk Accounts, Belk Virginia, Belk Gift Card, Merchandising, Belk
Holdings, Belk Department Stores, Belk Ecommerce and Belk Mississippi being
sometimes hereinafter referred to individually as an “Original Obligor” and
collectively as the “Original Obligors”), _______________, a ____________
[corporation] (the “New Obligor”), and each of the holders of the Notes (as
defined in the Note Purchase Agreement referred to below) (the “Noteholders”),
under that certain Note Purchase Agreement, dated as of November 23, 2010, by
and among the Original Obligors and the Noteholders party thereto (the “Note
Purchase Agreement”).
RECITALS:
     Whereas, the New Obligor has become obligated, directly or indirectly, in
respect of obligations existing under the Bank Credit Agreement, the 2005 Note
Agreement or the 2007 Note Agreement and is a part of an affiliated group of
entities with the Original Obligors;
     Whereas, Section 9.9(a) of the Note Purchase Agreement requires that any
Person which becomes obligated, directly or indirectly, in respect of
obligations existing under the Bank Credit Agreement shall promptly execute a
joinder agreement to the Note Purchase Agreement and the Notes and join the Note
Purchase Agreement and the Notes as an Obligor for all purposes thereunder;
     Whereas, the New Obligor wishes to become an Obligor under the Note
Purchase Agreement and the Notes and to become obligated to abide by all
covenants and agreements of the Obligors under the Note Purchase Agreement and
the Notes; and
Exhibit 2
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     Whereas, the New Obligor has determined that it is in the best interests of
the Obligors to comply with the provisions of the Note Purchase Agreement and
for the New Obligor to become an Obligor.
     Now, Therefore, for good and valuable consideration, receipt of which is
hereby acknowledged by the New Obligor, and in order to induce the Noteholders
and any future holders of Notes to continue the financial accommodations made to
the Obligors under the Note Purchase Agreement and the Notes, the parties hereto
hereby agree as follows:
     1. Definitions. Terms not defined herein shall have the meaning assigned to
them in the Note Purchase Agreement.
     2. Representations. The Original Obligors and the New Obligor, jointly and
severally, represent and warrant to the Noteholders that:
     (a) The New Obligor meets the requirements of Section 9.9(a) of the Note
Purchase Agreement and all conditions to the execution and delivery of this
Joinder Agreement contained in Section 9.9(a) to the Note Purchase Agreement
have been satisfied;
     (b) This Joinder Agreement has been duly authorized, executed and delivered
by the New Obligor and constitutes the legal, valid and binding contract and
agreement of such New Obligor enforceable in accordance with its terms, except
as an enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and
     (c) No Default or Event of Default exists or will result from the
designation of the New Obligor as an Obligor, nor would any such Default or
Event of Default have resulted had such designation been effective as of the
most recently ended fiscal quarter of the Obligors.
     3. Undertakings. The terms and provisions of the Note Purchase Agreement
are hereby incorporated into this Joinder Agreement by reference and made a part
hereof as if set forth in full herein. The New Obligor hereby agrees to each and
every covenant, agreement, term and provision of the Note Purchase Agreement and
the Notes (including any amendments and supplements thereto made after the date
hereof in accordance with the terms of the Note Purchase Agreement). The New
Obligor hereby specifically agrees with the Noteholders as follows:
     (a) The New Obligor agrees to become, and by this Joinder Agreement has
become, an Obligor;
     (b) The New Obligor agrees to be bound by all the terms and provisions of
the Note Purchase Agreement and the Notes, including those covenants, agreements
and restrictions applicable to Obligors; and

E-2-2



--------------------------------------------------------------------------------



 



     (c) The New Obligor agrees that it is liable, jointly and severally, with
the other Obligors for the payment when due of all obligations payable by the
Obligors under the Note Purchase Agreement and the Notes.
     The provisions of this Section 3 shall be effective from the date of this
Joinder Agreement until the date on which the Notes have been indefeasibly paid
in full in cash.
     4. New Notes. Upon the request of the Required Holders, the Obligors shall
execute and deliver new Notes reflecting the addition of the New Obligor as an
Obligor under the Notes.
     In Witness Whereof, the parties hereto have caused this Joinder Agreement
to be duly executed and delivered by their respective duly authorized officers,
as of the date first above written.

            Very truly yours,


Belk, Inc.
      By           Name:           Title:           Belk Administration Company
      By           Name:           Title:           Belk International, Inc.
      By           Name:           Title:           Belk Stores Services, Inc.
      By           Name:           Title:      

E-2-3



--------------------------------------------------------------------------------



 



         

            Belk-Simpson Company, Greenville, South Carolina
      By           Name:           Title:           The Belk Center, Inc.
      By           Name:           Title:           Belk Accounts Receivable,
LLC
      By           Name:           Title:           Belk Stores of Virginia LLC
      By           Name:           Title:           Belk Gift Card Company LLC
      By           Name:           Title:           Belk Merchandising, LLC
      By           Name:           Title:      

E-2-4



--------------------------------------------------------------------------------



 



            Belk Texas Holdings LLC
      By           Name:           Title:           Belk Department Stores LP
   

            By:   Belk, Inc., its General Partner         By           Name:    
      Title:      

            Belk Ecommerce LLC
      By           Name:           Title:           Belk Stores of Mississippi
LLC
      By           Name:           Title:           [New Obligor]
      By           Name:           Title:      

E-2-5



--------------------------------------------------------------------------------



 



         

Form of Opinion of Assistant General Counsel
to the Obligors
     The closing opinion of [Luther T. Moore], Esq., Assistant General Counsel
of the Obligors, which is called for by Section 4.4(a) of the Note Purchase
Agreement, shall be dated the Closing Date and addressed to the Purchasers,
shall be satisfactory in scope and form to each Purchaser and shall be to the
effect that:
[To Come].
     The opinion of [Luther T. Moore], Esq., shall cover such other matters
relating to the sale of the Notes as each Purchaser may reasonably request. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and other
officers of the Obligors and their Subsidiaries and shall provide that (i)
subsequent holders of the Notes may rely upon such opinion and (ii) such opinion
may be provided to Governmental Authorities, including, without limitation, the
National Association of Insurance Commissioners.
Exhibit 4.4(a)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Form of Opinion of Special Counsel
to the Obligors
     The closing opinion of Moore Van Allen, PLLC, special counsel to the
Obligors, which is called for by Section 4.4(b) of the Note Purchase Agreement,
shall be dated the Closing Date and addressed to the Purchasers, shall be
satisfactory in scope and form to each Purchaser and shall be to the effect
that:
[To Come].
     The opinion of Moore Van Allen, PLLC, shall cover such other matters
relating to the sale of the Notes as each Purchaser may reasonably request. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and other
officers of the Obligors and their Subsidiaries and shall provide that (i)
subsequent holders of the Notes may rely upon such opinion and (ii) such opinion
may be provided to Governmental Authorities, including, without limitation, the
National Association of Insurance Commissioners.
Exhibit 4.4(b)
(to Note Purchase Agreement)

 